     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 1 of 75



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

CHRISTOPHER HART, et al.,
                                                              REPORT & RECOMMENDATION
                               Plaintiffs,
                                                              13-CV-6458CJS
               v.

RAYMOND A. BLANCHETTE, III,
et al.,

                        Defendants.
_______________________________________



               Attorneys who practice before this Court assume responsibilities to their client, to

the opposing parties and their counsel, and to the Court. The sources of these duties are varied

and include codes of professional conduct, statutes, the Federal Rules of Civil Procedure, and the

local rules of this Court. The motion addressed herein, which seeks the imposition of sanctions

on attorneys who represented parties no longer before the Court, implicates the duties of

attorneys concerning court orders directed to their clients and representations to the Court.

               Disputes relating to the discharge of those duties have become all too

commonplace in federal litigation. No matter how tempting it may be to dismiss such disputes

as unfortunate examples of that trend, particularly where, as here, the disputes that brought the

parties before the Court in the first instance have been resolved, courts must assess such disputes

with sufficient care to identify those that raise genuine issues deserving of the court’s thoughtful

attention. This is one such matter.
     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 2 of 75



                                              INTRODUCTION

                 Five years ago, plaintiffs Christopher Hart, Maria Sargent, Taylor Ramsey,

Andrea Randlett, and Shelly Carrera commenced this lawsuit as a collective action against Crab

Addison, Inc., d/b/a Joe’s Crab Shack, and Ignite Restaurant Group (“Ignite”) (collectively, the

“corporate defendants”), and Raymond A. Blanchette, III, Kevin Cottingim, and Rodney Morris

(collectively, the “individual defendants”), alleging violations of the Fair Labor Standards Act

(the “FLSA”) and various state laws. (Docket # 1). The merits of the claims against the

defendants have since been resolved, largely through the resolution of claims in In re Ignite

Group, et al., No. 17-33550 (Bankr. S.D. Tx.), bankruptcy proceedings involving the corporate

defendants (the “bankruptcy proceedings”). (Docket # 549). On May 22, 2018, the claims

against the corporate defendants were dismissed with prejudice, and, approximately one month

later, plaintiffs filed a Stipulation dismissing the claims against the individual defendants.

(Docket ## 549, 556).

                 Despite the resolution of the claims against the defendants, still pending before

the Court is plaintiffs’ motion for an order imposing sanctions on the attorneys who represented

the defendants, namely, Epstein Becker & Green, P.C. (the “Epstein Firm”),1 Fisher & Phillips,

LLP (“Fisher Phillips”), and individual attorneys Brian J. Gershengorn (“Gershengorn”), Esq.,

Melissa J. Osipoff (“Osipoff”), Esq., and Seth D. Kaufman (“Kaufman”), Esq. (collectively, the

“Fisher Parties”). (Docket ## 455, 544). The Stipulation signed by United States District Judge

Charles J. Siragusa dismissing the individual defendants expressly provides that “the Court

retains jurisdiction over the matter, including any interested party, concerning the pending

motion for sanctions (Dkt. 544, as modified by Dkt. 553) and any additional motion(s) related to


        1
           During oral argument on June 6, 2018, plaintiffs’ counsel confirmed that they seek an order sanctioning
the Epstein Firm, but not any individual Epstein attorneys. (Docket # 557 at 17).
                                                         2
      Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 3 of 75



or arising therefrom, and may award any relief available in its discretion, including attorneys’

fees and costs.” (Docket # 558).



                                    PROCEDURAL HISTORY OF
                                 PLAINTIFFS’ SANCTIONS MOTION

                  On March 22, 2016, plaintiffs filed a motion to compel seeking, among other

things, an order setting a hearing date to determine whether sanctions should be imposed against

defendants relating to their failure to provide an accurate class list in accordance with a prior

court order. (Docket # 326). On June 10, 2016, this Court scheduled a sanctions hearing for

August 11, 2016. (Docket # 357). Defendants sought reconsideration of that Order (Docket

# 363), and the Court granted reconsideration in part (Docket # 432). Specifically, the Court

directed plaintiffs to provide additional specificity regarding the alleged conduct as to which they

sought sanctions.2 (Docket # 432).

                  Plaintiffs provided the additional specificity directed by the Court on March 10,

2017, and filed their written submission in support of their requested sanctions on March 31,

2017. (Docket ## 439, 455). In response, on April 10, 2017, defendants submitted a letter to the

Court requesting a conference. (Docket # 546-1 at Exhibit (“Ex.”) F). On June 8, 2017, Ignite

filed a suggestion of bankruptcy, which delayed resolution of the pending motion for sanctions.

(Docket # 485). On December 27, 2017, the Court directed defendants to file their response to

the sanctions motion on or before January 12, 2018. (Docket # 506). The Epstein Firm filed its

response on January 12, 2018, and the Fisher Parties, after receiving an extension, filed their


           2
             By letter dated September 12, 2016, plaintiffs sought permission to proceed by written submission rather
than through testimonial evidence. The Court confirmed this intention during proceedings before the Court on
September 13, 2016. (Docket # 401-2 at 52-53). Plaintiffs also requested that they be permitted to defer submission
of their time records until the merits of their request for sanctions had been resolved. (Id. at 54). The Court granted
that request. (Docket # 432 at 13).
                                                          3
      Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 4 of 75



response on March 7, 2018. (Docket ## 511, 538). On March 19, 2018, the Court granted

plaintiffs’ request to withdraw its motion for sanctions without prejudice to renewal in order to

permit the parties to mediate the issues raised by the motion. (Docket # 541). Those efforts

were unsuccessful.

                  On April 16, 2018, plaintiffs renewed their motion for sanctions against counsel

for defendants.3 (Docket # 544). The Fisher Parties opposed the motion on May 15, 2018, and

plaintiffs replied on May 29, 2018. (Docket ## 546, 551). The Court held oral argument on the

pending motion on June 6, 2018. During the proceedings, the Fisher Parties sought to reserve

the right to supplement the record. (Docket # 557 at 87). The Court denied the oral request to

supplement the record and indicated that counsel should make any request to supplement in

writing. (Id.).

                  Approximately six weeks later, on July 26, 2018, without first seeking permission

of the Court, the Fisher Parties filed a declaration signed by Osipoff (the “Osipoff Declaration”).

(Docket # 560). Plaintiffs moved to strike the Osipoff Declaration (Docket # 561), which the

Court denied on the condition that Osipoff and Steve Metzger (“Metzger”), the former General

Counsel of Ignite, who had previously submitted a declaration in opposition to the motion for

sanctions (the “Metzger Declaration”) (Docket # 546-1 at Ex. A), appear and testify at an

evidentiary hearing (Docket # 567).

                  The evidentiary hearing was held on October 25, 2018, after which the parties

filed post-hearing submissions. (Docket ## 573, 575, 576, 577, 578). Based upon the testimony

provided during the hearing, the Court issued an Order to Show Cause to the Fisher Parties on


         3
            As a result of Ignite’s bankruptcy and the subsequent dismissal from the action of the corporate
defendants (Docket # 549), and a subsequent Stipulation and Order withdrawing plaintiffs’ motion for sanctions
against the individual defendants (Docket # 553), the only parties against whom plaintiffs currently seek sanctions
are counsel for defendants.
                                                          4
      Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 5 of 75



November 6, 2018, to which they responded. (Docket ## 574, 579). For the reasons stated

below, this Court recommends that the District Court grant in part and deny in part plaintiffs’

renewed motion for sanctions.4



                                        FACTUAL BACKGROUND

                  The pending sanctions motion arises from Judge Siragusa’s January 27, 2015

Order conditionally certifying this case as a collective action under the FLSA (the “Notice

Order”). (Docket # 80). The Notice Order required defendants to produce by February 18, 2015,

a list of members of the conditionally-certified class (the “class”), namely, current and former

employees of Joe’s Crab Shack who were paid a subminimum wage, and approved with some

modifications the proposed notice to be sent by plaintiffs’ counsel to class members.5 (Docket

## 80; 455-1 at 5; 511 at 1). The inability of defendants over the next eighteen months to

produce an accurate class list in compliance with the Notice Order precipitated extensive and

protracted motion practice and multiple court orders, and lies at the heart of this sanctions

motion.



I.       The March 2015 List

                  On February 18, 2015, the Epstein Firm provided a list of putative class members

to plaintiffs’ counsel. (Docket ## 254 at ¶ 4; 254-1; 254-4; 254-5; 511 at 1; 577 at 2). The list


         4
           The issue whether a magistrate judge has authority to impose sanctions under Rule 11 of the Federal
Rules of Civil Procedure, 28 U.S.C. § 1927, or its inherent powers remains unresolved in the Second Circuit. See,
e.g., Kiobel v. Millson, 592 F.3d 78, 79 (2d Cir. 2010); Joint Stock Co. Channel One Russia Worldwide v. Infomir,
LLC, 2017 WL 3671036, *17 (S.D.N.Y. 2017); Gelicity UK Ltd. v. Jell-E-Bath, Inc., 2014 WL 1330938, *1 n.1
(E.D.N.Y. 2014) Given that open question, in an abundance of caution, I address the pending sanctions motion by
report and recommendation.
         5
          The Order originally provided a deadline of February 11, 2015, for production of the class list; that
deadline was subsequently extended by the Court until February 18, 2015. (Docket # 81).
                                                          5
     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 6 of 75



comprised approximately 250 separate spreadsheets and contained many duplicate entries. (Id.).

At plaintiffs’ request, on March 5, 2015, the Epstein Firm produced one consolidated spreadsheet

reflecting approximately 200,000 names. (Docket ## 254 at ¶¶ 5-6; 254-3; 254-5 at 3; 511 at 2).

Even accounting for the inclusion of duplicate names, the list contained four to five times as

many putative class members as plaintiffs had expected (based upon prior estimates by the

Epstein Firm that the class would number approximately 30,000). (Docket ## 35 at 29; 254 at

¶¶ 7-8).

               Recognizing that the list was much larger than anticipated, counsel for plaintiffs

wrote to the Court raising concerns regarding the accuracy of the list and requesting a

conference. (Docket # 254-4). The Epstein Firm responded, acknowledging that the list

contained approximately 125,000 unique individuals, but asserting that it did not contain

“inconsistencies or errors” and maintaining that defendants should not be required to provide

further information regarding the list. (Docket # 254-5). The Court directed the parties to confer

about the issues. (Docket # 84). The parties did so, leading plaintiffs’ counsel to withdraw their

request for a court conference, and the Epstein attorneys promised to produce a single,

de-duplicated list and work to address any issues relating to that list. (Docket ## 254 at

¶¶ 14-15; 254-6). On March 18, 2015, the Epstein Firm produced a single, de-duplicated list

containing approximately 125,000 names (the “March 2015 list”). (Docket ## 84; 254 at

¶¶ 14-17; 254-6; 254-7; 577).

               Approximately two weeks later, on March 30, 2015, Osipoff, who was then

associated with Ogletree Deakins, Nash, Smoak, and Stewart, P.C. (the “Ogletree Firm”),

entered a notice of appearance on behalf of defendants, and Gershengorn, who was a partner in




                                                 6
     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 7 of 75



the Ogletree Firm, entered his notice of appearance on April 7, 2015.6 (Docket ## 85, 87). The

Epstein Firm ceased representation of defendants after Osipoff and Gershengorn entered their

notices of appearance. (Docket ## 511 at 2; 546 at 4 n.4).

                 On June 1, 2015, plaintiffs issued notices to the individuals on the March 2015

list. (Docket # 254 at ¶ 21). Shortly thereafter, counsel for plaintiffs were contacted by

individuals who had received notice but were not putative class members. (Docket ## 232-2 at

¶¶ 12-15; 254 at ¶¶ 22-23; 455-1 at 7). Plaintiffs’ counsel contacted the Fisher Parties and

informed them of their concerns regarding the accuracy of the March 2015 list. (Id.). After

investigating the source of the problem, counsel for defendants informed plaintiffs’ counsel and

the Court that the March 2015 list contained “tens of thousands of individuals” who should not

have been included on the list. (Docket ## 232-2 at ¶ 17; 254 at ¶¶ 24-27; 455-1 at 7-8; 546 at

4). The inaccuracy resulted from the inadvertent inclusion of information from a

“company-wide master human resources file” into two of the approximately 250 individual

spreadsheets produced in February 2015, an error that carried over into the consolidated

“de-duped” March 18, 2015 class list. (Docket ## 232-2 at ¶¶ 9-10, 16; 546 at 4; 546-1 at Ex. A

at ¶¶ 3-6).

                 Many court conferences with counsel were held and multiple motions were filed

arising from and relating to the inaccuracy of the March 2015 list and the notice that issued to

individuals on that list. (See Docket ## 149, 178, 207, 217, 220, 232, 250, 255, 256, 278, 291,

300). Among the motions filed by plaintiffs were applications requesting the issuance of

corrective notices, an order requiring defendants to bear the costs of the corrective notices, and


         6
           On December 12, 2015, Kaufman, a more junior associate attorney at the Ogletree Firm, entered his
notice of appearance. (Docket # 297). In July 2016, Gershengorn, Osipoff, and Kaufman moved to Fisher Phillips
and continued to represent defendants in this case. (Docket ## 374, 375, 381). During oral argument on June 6,
2018, plaintiffs confirmed that they do not seek sanctions against the Ogletree Firm.
                                                       7
      Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 8 of 75



an order requiring defendants to reimburse plaintiffs’ counsel for the costs of mailing the original

notices to individuals who should not have been included on the March 2015 list.7 (Docket

# 256).

                  On May 17, 2016, by Stipulation and Order (the “May 2016 Stipulation”) (Docket

# 346), the parties resolved the majority of the issues raised by the then-outstanding motions,

including plaintiffs’ motion to amend the complaint or to sever (Docket # 207), defendants’

motion to compel and for a protective order (Docket # 232), plaintiffs’ motion to strike (Docket

# 255), and plaintiffs’ motion for corrective notice and costs (Docket # 256). The May 2016

Stipulation required defendants to pay for the issuance of corrective notices and to reimburse

plaintiffs’ counsel $67,460.50 for costs they incurred in mailing notice to individuals on the

March 2015 list who were not part of the conditionally-certified class. (Docket # 346 at ¶ 19).



II.       The July 2015 List

                  While the parties continued to litigate over the inaccuracy of the March 2015 list,

the Fisher Parties informed plaintiffs’ counsel that defendants were in the process of preparing a

revised class list, which would only include members of the putative class. (Docket # 232-2 at

¶ 18). According to plaintiffs, it took defendants more than a month after the notices were issued

during which the Fisher Parties repeatedly assured plaintiffs’ counsel that the time was necessary

to ensure that errors were not repeated and that the new list would be “100% accurate.”8 (Docket

## 343 at ¶¶ 4-6; 439 at ¶ 5).




         7
           Plaintiffs made clear in their papers that they were not seeking sanctions under Rule 11 of the Federal
Rules of Civil Procedure. (Docket # 256-1 at 8 n.1).
          8
            The Fisher Parties have described plaintiffs’ counsel’s characterizations of their conversations as
“self-serving” (Docket # 546 at 6 n.6), but have not provided any facts to dispute the characterizations.
                                                           8
     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 9 of 75



               On July 17, 2015, the Fisher Parties provided plaintiffs’ counsel with the

corrected list containing approximately 32,962 putative class members (the “July 2015 list”).

(Docket ## 232-2 at ¶ 19; 254 at ¶ 29; 455-1 at 8; 546-1 at Ex. A at ¶ 12). The Fisher Parties

represented that the July 2015 list contained only putative class members of Joe’s Crab Shack

tipped employees who were paid a subminimum wage, and they repeatedly referred to the list as

the “corrected” class list. (Docket ## 326-3; 326-4; 232-1 at 12; 232-2 at ¶ 19; 245 at 10; 273 at

4). The Fisher Parties also represented that the July 2015 list added approximately 175

individuals who were putative class members, but had not been included in the March 2015 list

and would require notice. (Docket # 326-4).

               According to plaintiffs’ counsel, they spent “a significant amount of time” during

the next eight months reviewing various versions of the lists to determine who was properly a

member of the class and who was not. (Docket # 455-2 at ¶ 3). In mid-March 2016, plaintiffs’

counsel informed the Fisher Parties that they believed the July 2015 list excluded some

employees who were proper class members. (Docket ## 326-6; 455-1 at 10; 546-1 at Ex. A at

¶ 14). Specifically, plaintiffs identified fifteen individuals whom they maintained were wrongly

excluded from the July 2015 list. (Docket ## 326-7, 326-9). Plaintiffs thereafter filed a motion

to compel seeking an order requiring defendants to provide the reasons that the identified

individuals had not been included on the July 2015 list, identifying any other individuals

improperly excluded from the July 2015 list, and setting a hearing date to determine appropriate

sanctions. (Docket # 326).

               Defendants began to investigate the fifteen individuals identified by plaintiffs.

(Docket # 340-1 at ¶¶ 5-6). They determined that two of the individuals had been improperly




                                                 9
     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 10 of 75



excluded from the July 2015 list.9 (Docket ## 340-1 at ¶¶ 6-7 and Ex. A; 546-1 at Ex. A at ¶ 14).

Defendants also represented that they were investigating whether any other putative class

members had been improperly excluded from the list and requested sixty days to complete that

process. (Docket # 340-1 at ¶ 8).

                  This Court held oral argument on plaintiffs’ motion to compel on May 17, 2016.

(Docket # 349). At the time of the argument before the Court, the Fisher Parties were still unable

to explain the cause or the scope of any inaccuracies in the July 2015 list. (Docket # 349 at

10-12). When the Court asked about the scope of the suspected inaccuracies, Gershengorn

responded that the investigation was still ongoing, but represented his belief that “there are a few

additional individuals who should have been on the [July 2015 list].” (Id. at 11-12). Upon

follow-up questioning from the Court, Gershengorn conceded that the July 2015 list possibly

contained over one hundred inaccuracies. (Id. at 12-13). The Fisher Parties were also unable to

identify the reasons for the inaccuracies beyond the fact that “[p]art of the problem is that the

data is from two separate payroll providers” (id. at 12) or to explain to the Court what had been

done during the previous two months to investigate the problem or to correct it (id. at 10-15).

The absence of any explanation for the inaccuracies or proposed plan to identify and correct the

errors prompted the Court to order a hearing in order to obtain testimony from a corporate

representative on the following subjects:

                  [H]ow was the list put together[?] How many mistakes are there
                  on the list? What caused the mistakes? How have those mistakes
                  been rectified? Is the list now accurate? What is the degree of
                  confidence . . . in that accuracy?

(Id. at 15-17). The Court scheduled the hearing for June 6, 2016. (Id. at 18-19).



         9
           A third individual had not been included on the July 2015 list because that person did not work in a
tipped position until after the July 2015 list was created. (Docket # 340-1 at Ex. A).
                                                         10
       Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 11 of 75



III.     The June 6, 2016 Hearing

                  Approximately one week later, on May 25, 2016,10 the Fisher Parties wrote to the

Court requesting a telephone conference to discuss the June 6, 2016 hearing. (Docket # 455-4).

Specifically, the Fisher Parties represented that they had confirmed that the only person “with

any detailed knowledge” regarding the creation of the July 2015 list was no longer employed by

the defendants. (Id.). The Fisher Parties maintain that they were unaware prior to this time that

this individual, former General Counsel Robyn Martin (“Martin”), had been the only person

involved in the creation of the July 2015 list.11 (Docket # 546 at 4). They requested a telephone

conference to discuss how to proceed at the hearing scheduled for June 6, 2016, considering the

fact that they did not have a witness who could testify regarding the creation of the July 2015

list. (Docket # 455-4).

                  The Court held a telephone conference with counsel for plaintiffs and defendants

on June 1, 2016. (Docket # 355). During the telephone conference, Gershengorn reported that

Martin was the only individual who had been involved in the creation of the July 2015 list and

that she was no longer with the company. (Docket # 353 at 7). He also reported, for the first

time, that the Fisher Parties’ investigation had determined that the July 2015 list was not reliable

and that Osipoff had taken responsibility for preparing an entirely new list (a third list). (Id.).

                  As the motion papers reveal, the Court’s recollection of portions of the

unrecorded telephone conference differ from the Fisher Parties’ recollection. (Docket # 578 at

22 n.23). This Court recalls that although the Fisher Parties expressed concern about potential




         10
            Emails attached to the Fisher Parties’ letter suggest that they first contacted plaintiffs’ counsel and the
Court indicating a desire for a telephone conference on May 23, 2016.
         11
            Defendants assert that Martin left Ignite in March 2016 and that the company attempted unsuccessfully
to contact her during this time. (Docket # 546-1 at Ex. A. at ¶¶ 13, 17).
                                                           11
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 12 of 75



privilege issues, they did agree to make Osipoff available to testify to address the Court’s

concerns that appropriate steps were being taken to ensure the accuracy of the third class list, the

new focus of the Court’s attention. (Docket # 353 at 7-8). The Fisher Parties recall that they did

not agree she would appear and testify. (Id. at 11). Following the call, Osipoff prepared and

submitted a declaration on Thursday, June 2, 2016, accompanied by a letter stating that Osipoff

would “be prepared to testify at the June 6, 2016 hearing on the limited issue of the process

being used to create the corrected class notice list.” (Docket # 359-14 at 2). According to

Osipoff’s declaration, her work to date had uncovered 483 employees who had been wrongly

excluded from the July 2015 list and 5,247 employees who had been wrongly included. (Id. at 6,

¶ 9).

                At approximately 4:00 p.m. the following day, which was the last business day

prior to the scheduled hearing, Gershengorn faxed a letter to Judge Siragusa requesting “a stay of

Magistrate Judge Marian W. Payson’s June 1, 2016 Order compelling the testimony of Melissa J.

Osipoff, Esq. on June 6, 2016,” in order to permit defendants to appeal the order under Rule 72

of the Federal Rules of Civil Procedure on the grounds that the “order” was “clearly erroneous

and contrary to law.” (Docket # 455-7). Gershengorn later emailed Judge Siragusa’s law clerk

and indicated that, despite the absence of a written order, “Judge Payson’s order/directive was

clear – the June 6, 2016 Hearing was going forward, and Ms. Osipoff would be testifying at the

hearing.” (Docket # 359-18). On Sunday, June 5, 2016, at 12:09 a.m., Judge Siragusa denied

defendants’ request for a stay. (Docket # 359-19).

                Plaintiffs’ counsel and the Fisher Parties appeared for the scheduled hearing on

June 6, 2016. (Docket ## 353, 356). The Court indicated that it was authorized to explore how

the class list was created in order to ensure its reliability, that it had not ordered Osipoff to


                                                   12
      Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 13 of 75



testify, that defendants made the decision to have Osipoff, one of the two outside litigation

counsel, prepare an entirely new list without involvement by any in-house employees or

representatives, that defendants evidently made that decision after the Court had scheduled the

hearing, and that defendants had not suggested any suitable alternative to Osipoff’s testimony.

(Docket # 353 at 2-17). The Fisher Parties responded that they were not making a witness

available to testify for the scheduled hearing and that they would not tender Osipoff for

testimony in the absence of an explicit order from the Court, which they indicated they would

immediately appeal. (Id. at 20-22). Given defendants’ refusal to produce a witness for the

hearing, the Court adjourned the hearing and provided the parties an opportunity to provide

written submissions regarding the propriety of Osipoff’s testimony. (Id. at 26-27).



IV.     The August 2016 List

               On August 10, 2016, defendants produced a third class list (the “August 2016

list”). (Docket # 393 at 3). According to defendants, the list contained 28,377 unique

individuals, approximately 523 of whom had been wrongly excluded from the July 2015 list.

(Id.). Defendants also represented that the names of approximately 5,220 individuals had been

improperly included on the July 2015 list and thus had been removed from the August 2016 list.

(Id.). The next day, the Court modified its previous order regarding the hearing to direct that a

deposition be held pursuant to Fed. R. Civ. P. 30(b)(6) under the Court’s supervision on

September 13, 2016. (Docket ## 386; 393 at 29-33).

               On September 13, 2016, Lisa Moore (“Moore”), Vice President of Human

Resources for Ignite Restaurant Group, was deposed as a corporate representative pursuant to

Rule 30(b)(6). (Docket ## 398; 401-2 at 5-6). Moore, who was not personally involved in the


                                                13
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 14 of 75



preparation of the list, testified concerning the creation of the August 2016 list and the process

for verifying the accuracy of that list. (Docket ## 401-1; 401-2 at 4, 38). After the deposition,

Moore submitted an affidavit to clarify aspects of her testimony. (Docket # 406-5).

               Moore testified that defendants’ payroll administrators were instructed to provide

lists of employees who were paid a subminimum wage during a specified time period. (Docket

## 401-2 at 7-9, 13-14, 16-17; 406-5 at ¶¶ 2-3). The data was compiled (hereinafter, the

“subminimum wage list”) and compared against the July 2015 list to identify any employees who

were not included on the July 2015 list. (Docket ## 401-2 at 7-9, 13-14; 406-5 at ¶¶ 2-3).

Approximately 600 individual employees were on the subminimum wage list but not the July

2015 list. (Docket # 401-2 at 7-9).

               Review of the list of 600 employees revealed that the list did not include some

employees who were expected to be on that list. (Id. at 7-9, 19-23, 25-28). Investigation of the

discrepancy disclosed that it resulted from the failure by one of the payroll administrators to pull

payroll information for employees who were not paid by Crab Addison, but were paid by related

entities. (Id.). Payroll data from these related entities was pulled and, after comparing the

employee names against the July 2015 list, 400 additional employees were identified. (Id. at 7-9,

25-28). In sum, defendants identified a total of approximately 1,000 employees who were paid a

subminimum wage but were excluded from the July 2015 list; those employees were compiled

into one list (hereinafter referred to as “List A”). (Id. at 7-9, 19-23, 25-28, 44).

               A line-by-line review of the employees contained on List A revealed that of the

1,000 employees on the list, approximately 600 should have been included on the July 2015 list

but had not been. (Docket ## 401-2 at 30-31, 44-45; 406-5 at ¶ 7). Of those 600 employees, 300

had nonetheless received notice because they had been included on the original class list,


                                                  14
     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 15 of 75



although excluded on the July 2015 class list. (Id.). They were added to the August 2016 list.

(Docket ## 401-2 at 30-31; 406-5 at ¶ 7). Another 100 employees also had already received

notice under different employee identification numbers. (Id.). These 100 employees were added

to the August 2016 list under the second identification numbers. (Docket ## 401-2 at 30-31, 45;

406-5 at ¶ 7). Approximately 200 employees on List A had never received notice because they

had not been included on either the original class list or the July 2015 list. (Docket ## 401-2 at

22, 44-45, 47; 406-5 at ¶ 7). They were also added to the August 2016 list.

                 The line-by-line review of the 1,000 employees on List A identified

approximately 400 employees who did not belong on July 2015 list. (Docket ## 401-2 at 30-31;

406-5 at ¶ 5). Moore testified that the 400 employees were not in fact subminimum wage

employees, despite having been included on the subminimum wage list. (Docket # 401-2 at

31-32, 44). She testified that she did not know why these individuals appeared on the

subminimum wage list. (Id.). In her post-deposition affidavit, she clarified that the 400

employees were included on the subminimum wage list due to anomalies in their pay, but

individualized review of each employee demonstrated that they were not proper putative class

members.12 (Docket # 406-5 at ¶¶ 5-6).

                 As an additional check, defendants also compared the subminimum wage list

against the July 2015 list to identify any employees who were on the July 2015 list but not on the

subminimum wage list. (Docket ## 401-2 at 35, 37; 406-5 at ¶ 2). Approximately 6,000

employees were identified (hereinafter referred to as “List B”). (Docket # 401-2 at 35, 37). Of

these 6,000 employees, approximately 500 were determined to have been paid a subminimum



        12
           As one example, Moore explained that some of the employees had payroll entries indicating that they
had worked at an hourly rate of $.01/hour for zero hours. (Docket # 406-5 at ¶ 6). Because those employees had not
actually worked any time at that rate, they were not in fact paid a subminimum wage. (Id.).
                                                       15
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 16 of 75



wage and thus to belong on the class list.13 (Docket ## 401-2 at 36-37, 39-40, 47; 406-5 at ¶ 8).

These individuals were included on the August 2016 list. (Docket ## 401-2 at 36-37, 39-40;

406-5 at ¶¶ 8-9). According to Moore, the reason that the vast majority of the 500 or so

employees appeared on the July 2015 class list but not on the subminimum wage list was

because they had worked during February 2015. (Docket ## 401-2 at 40-41; 406-5 at ¶¶ 8-9).

The July 2015 list included individuals who had worked through the end of February 2015, while

the subminimum wage list retrieved payroll data only through February 1, 2015. (Id.).

                 Based upon Moore’s testimony, the Court denied an application by plaintiffs to

compel further discovery concerning the errors in the July 2015 list. (Docket # 432 at 9). The

Court found that Moore’s testimony and declarations satisfied the purpose of the Rule 30(b)(6)

deposition – “to obtain reasonable assurance that the methodology employed by defendants to

prepare the August 2016 class list would produce an accurate class list and avoid the significant

errors that permeated the prior lists” – and that no evidence had been adduced that the August

2016 list was inaccurate. (Id.).

                 Following the production of the August 2016 class list, merits-related discovery

continued until early June 2017, when the litigation was stayed as a result of Ignite’s bankruptcy

proceedings. After the bankruptcy proceedings were resolved, which settled plaintiffs’ claims

against the corporate defendants, the Court ordered the Epstein Firm and the Fisher Parties to file

their responses to the sanctions motion. (Docket ## 504, 519). The motion was withdrawn on

March 19, 2018, while the parties mediated to determine if the disputes could be resolved absent

formal motion practice. (Docket # 541). When those efforts failed, plaintiffs renewed their

sanctions motion. (Docket # 544).


        13
             The remaining approximately 5,500 employees on List B had been wrongly included on the July 2015
list and thus were not included on the August 2016 list. (Docket ## 393 at 3; 401-2 at 39-40; 406-5 at ¶ 8).
                                                      16
     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 17 of 75



V.     The Metzger Declaration and the June 6, 2018 Oral Argument

       A.      Metzger’s Declaration

               In opposition to plaintiffs’ motion for sanctions, the Fisher Parties submitted the

Metzger Declaration. (Docket # 546-1 at Ex. A). The Declaration was signed by Metzger on

December 14, 2017, when he still held the position of General Counsel of Ignite. (Id.).

Gershengorn first submitted it to this Court through a letter signed by him, dated December 19,

2017. (Docket # 581). In his letter, he asserted:

               The Metzger Declaration makes clear that the repeated failure of
               Ignite to produce an accurate class notice list, and all conduct
               flowing therefrom, was solely the fault of Ignite – and not the
               Individual Defendants or current or prior defense counsel. The
               Metzger Declaration seriously undercuts [p]laintiffs’ sanctions
               motion as against the Individual Defendants and current and prior
               defense counsel and calls into question whether [p]laintiffs should
               be permitted to proceed with the motion consistent with the law
               and with their professional responsibilities.

(Id. at 2) (emphasis in original). When the Fisher Parties later submitted the Metzger

Declaration in May 2018 in opposition to plaintiffs’ renewed motion for sanctions, the claims for

sanctions against the corporate defendants had been settled in the bankruptcy proceeding, and the

claims against the individual defendants had been stayed pending a stipulation signed by

plaintiffs’ counsel approximately one week later withdrawing the sanctions claims against them.

(Docket # 550). Those actions left defendants’ attorneys as the only real parties of interest on the

sanctions motion.

               Metzger’s Declaration addressed the preparation of the initial class list, the

subsequent investigation into the cause of the errors in that list, the preparation of the second

class list, the discovery that it too had significant errors, and the decision to decline to make

Osipoff available to testify at the Court’s scheduled June 6, 2016 hearing. (Docket # 546-1 at


                                                  17
     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 18 of 75



Ex. A). In sum, Metzger affirmed that Ignite’s former General Counsel Martin had worked with

a paralegal at Ignite to compile the first list. (Id. at ¶ 3). He explained that a “master human

resources list” was inadvertently included in two of the spreadsheets used to compile the first list,

which caused the inclusion of approximately one hundred thousand individuals on the initial

class list who did not belong in the class, including high level corporate executives. (Id. at

¶¶ 3-6, 12). Ignite learned of the mistake in early June 2015, which was after the Ogletree Firm

had replaced the Epstein Firm as counsel to defendants. (Id. at ¶¶ 7-8). According to Metzger,

Martin, “along with Ogletree attorneys, thoroughly investigated the matter” and discovered that

the inclusion of the master human resources list was the cause of the error. (Id. at ¶ 9).

                  With respect to the preparation and production of the second list in July 2015,

Metzger affirmed:

                  Ignite then endeavored to correct the Notice List as quickly as
                  possible, a task undertaken by General Counsel Martin personally.
                  Though Ignite’s counsel was aware that General Counsel Martin
                  was spearheading the effort to correct the Notice List,
                  unbeknownst to its counsel, General Counsel Martin did so
                  individually, without assistance from anyone else at Ignite.

                  Ignite provided its counsel with what Ignite believed to be a
                  corrected class notice list of 32,962 putative class members (the
                  “July 2015 Class Notice List”), which Ignite’s counsel then
                  provided to Plaintiffs’ counsel on July 17, 2015.

(Id. at ¶¶ 11-12). Metzger’s Declaration did not mention any involvement by Osipoff or any of

her firm’s attorneys or paralegals in any part of the preparation or “vetting”14 of the July 2015

list beyond the act of providing the list to plaintiffs’ counsel. (Id.). Indeed, Metzger affirmed

that:




         14
            As described infra, “vetting” is the term used by Osipoff to describe the bulk of the work she did with
the July 2015 list.
                                                         18
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 19 of 75



                The errors on the July 2015 Class Notice List were solely the fault
                of Ignite. The repeated failure of Ignite to produce an accurate
                class Notice List was solely the fault of Ignite.

                                              *   *    *

                Ms. Osipoff had no knowledge about the creation of the July 2015
                Class Notice List.

                                              *   *    *

                The class Notice List was an issue solely undertaken by Ignite.

(Id. at ¶¶ 20-22).

                The assertion that Martin, who did not respond to Ignite’s attempts to reach her,

was the “only person at Ignite who was involved in the preparation of the July 2015 Class Notice

List” was the proffered reason why Ignite could not produce a witness to testify at the Court’s

June 6, 2016 scheduled hearing. (Id. at ¶¶ 17-18). As Metzger affirmed:

                [N]obody else at Ignite could testify as to how the July 2015 Class
                Notice List was prepared and what caused any errors in the list.
                Ignite never intended to evade producing a witness to testify about
                the July 2015 Class Notice List; rather, it was impossible for Ignite
                to comply with the May 17, 2016 Order, as there was nobody who
                Ignite could produce to testify about the preparation of the July
                2015 Class Notice List. . . . The failure to comply with the May
                17, 2016 Order is solely the fault of Ignite, as it was impossible for
                Ignite to comply with the Order.

(Id. at ¶ 18). With respect to the issue raised in the June 1, 2016 conference call with the Court

regarding testimony by Osipoff, Metzger’s Declaration states:

                Whether or not the Court Ordered Ms. Osipoff to testify, Ignite
                ultimately did not believe it was appropriate for Ms. Osipoff to
                testify about her efforts [beginning in March 2016] to correct the
                July 2015 Class Notice List – and Ms. Osipoff had no knowledge
                about the creation of the July 2015 Class Notice List. As a result,
                Ignite did not waive the attorney-client privilege to permit its
                counsel to testify at the June 6, 2016 hearing.

(Id. at ¶ 21 (emphasis added)).

                                                  19
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 20 of 75



               The thrust of the Fisher Parties’ defense against sanctions was the assertion,

repeated in one form or another throughout their memorandum, that the errors and delays were

not their fault but were their client’s fault. (See Docket # 546). To underscore the point, Section

IV in their Statement of Facts is captioned:

               The Metzger Declaration Confirms All Errors Related to the Class
               Notice List Are Solely The Fault of Debtor-Defendants.

(Id. at 13). Indeed, they repeatedly relied on the Metzger Declaration as support, often the only

support, for the contentions that “the difficulties and problems associated with the accuracy of

class lists through August 2016 resided with the Debtor-Defendants, and [were] not the fault of

the [Fisher Parties]” and that Martin “was the only individual with knowledge of the July 2015

Class List.” (Id. at 14). Among other things, they asserted in their memorandum:

               Though Ignite’s counsel was aware that Ms. Martin was
               spearheading the effort to correct the Class List, unbeknownst to
               counsel, Ms. Martin did so without assistance from anyone else at
               Ignite[;] Ignite provided its counsel with what Ignite believed to be
               a corrected class notice of 32,962 putative class members (the
               “July 2015 Class List”), which Ignite’s counsel then provided to
               [p]laintiffs’ counsel on July 17, 2015) (citing Metzger Decl., ¶ 12).

                                               *   *    *

               Notably, Ms. Osipoff could only testify about creation of a third
               class list, and not about the July 2015 Class List as was required by
               the May 17 Order.

                                               *   *    *

               [T]he errors in regards to the class list . . . were solely the
               responsibility of Ignite.

(Id. at 4-5, 11 n.11, 18). They also acknowledged and reaffirmed:

               [d]efendants’ repeated assertions (both on the June 1 conference
               call and since) that no one left under Ignite’s control had
               knowledge of the July 2015 Class List (a fact confirmed by the


                                                   20
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 21 of 75



                 Metzger Decl., ¶ 21), and that [d]efendants’ [c]ounsel only had
                 knowledge of efforts to create a new list from scratch.

(Id. at 19). In sum, Metzger’s affidavit was the factual centerpiece of their opposition to the

sanctions motion. The recitation of facts in their brief, and the arguments based upon them,

derived principally from the assertions made in the Declaration. (See id. at 3-14, 18-22).15

Specifically, they argued that sanctions were not warranted against them because (1) they had

nothing to do with the preparation of the first list, which was created and produced before they

assumed representation of the defendants (id. at 19 n.21, 22 n.26); (2) they had no involvement

with or knowledge concerning the preparation of the second list, which was handled entirely by

Martin without assistance from anyone, including counsel (id. at 4-5, 10, 11 n.11, 14, 19, 21);

(3) they worked with appropriate diligence to produce the third list, which has not been shown to

be inaccurate (id. at 12, 19); and, (4) they did not disobey the Court’s Order regarding the June 6,

2016 scheduled hearing because Martin was the only person who had knowledge of the issues

identified by the Court and she was unavailable to the defendants (id. at 10, 11 n.11, 14, 19, 21).

        B.       June 6, 2018 Oral Argument

                 The Court entertained oral argument on plaintiffs’ sanctions motion on June 6,

2018. (Docket # 557). At the hearing, the Fisher Parties relied upon the Metzger Declaration

(see, e.g., id. at 55, 81, 85) noting that “there’s not a single fact that [plaintiffs] put forward that

suggested what Mr. Metzger said is not truthful and not accurate” (id. at 85). Indeed, the Fisher

Parties contended that in the absence of any evidence to question the Metzger Declaration, no

evidentiary hearing was needed, and the Court should deny the sanctions motion without further

proceedings. (Id. at 49, 74, 84-85). Addressing the Metzger Declaration, the Court observed:


        15
           Their May 15, 2018 memorandum is materially identical to the brief submitted before the unsuccessful
mediation. (Compare Docket # 538 with Docket # 546). Their citation to and reliance upon assertions in Metzger’s
Declaration is identical.
                                                      21
      Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 22 of 75



               [Y]ou put a lot of reliance on the Metzger affidavit, which strikes
               me as a little bit of a double-edged sword. . . . [O]n the one
               hand[,] when attorneys are being accused of bad faith – . . . a very
               serious charge to be leveled at an officer of the court – to be able to
               say, . . . [“][I] wasn’t involved in that,[”] makes sense that that
               would be a response to bad faith. [“]No, I wasn’t misrepresenting.
               I didn’t know the facts.[”] . . . [A]s I sit here today, I have a
               greater concern about whether the record gives rise to a reasonable
               inference that counsel did not adequately discharge its duty of
               supervision and management of compliance with the court order.

(Id. at 53). The Court emphasized its understanding of the Metzger Declaration to state that

“in-house counsel prepared that July 201[5] list with no one else’s help.” (Id. at 56). Noting that

Gershengorn’s statements at the May 17, 2016 hearing suggested that counsel did not know

either the cause or the scope of the errors in the July 2015 list and did not even know that no one

at Ignite could testify at a court-ordered hearing about the list, the Court informed counsel for the

Fisher Parties that the record raised the reasonable inference that the Fisher Parties had not been

involved with the July 2015 list. (Id. at 57). Finally, the Court noted that the record also “has

precious little in it with respect to what, if anything, counsel was doing from . . . March of 2016

when plaintiffs filed a motion [alleging inaccuracies in the July 2015 list]” and the May 17, 2016

hearing. (Id. at 60). Counsel responded by asking for leave to supplement the record on those

issues. (Id. at 87). The Court responded that counsel should make such a request in writing.

(Id.).



VI.      Osipoff’s Declaration

               On July 26, 2018, Osipoff signed and submitted her Declaration in opposition to

the sanctions motion. (Docket # 560). Paragraph Two of the Declaration states that its purpose

is “to describe defense counsel’s role in vetting the accuracy of the corrected July 17, 2015 Class



                                                 22
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 23 of 75



List prepared by Robyn Martin, then General Counsel of Ignite, and subsequently, in

investigating the errors Ignite made with that list which were later discovered.” (Id. at ¶ 2).

               With respect to the July 2015 list, Osipoff’s Declaration affirms:

               After the initial errors with the class list were uncovered, Ignite
               endeavored to prepare a corrected class list in order to comply with
               the Court’s January 27, 2015 Order (Dkt. # 80.) Ms. Martin
               represented that she knew what needed to be done to correct the
               list and insisted that she personally take ownership of preparing the
               corrected class list. Although Ogletree was aware that Ms. Martin
               was taking the lead on preparing the corrected class list, Ogletree
               was not aware that there was no one at Ignite assisting Ms. Martin
               in the preparation of the corrected class list.

               Although Ignite prepared the corrected class list internally,
               Ogletree nevertheless provided oversight and support to Ms.
               Martin on various issues that arose during the preparation and then
               worked to vet the accuracy of the corrected class list prepared by
               Ms. Martin.

               On July 4, 2015, Ms. Martin sent me an updated class list file. On
               or about July 6, 2015, Ms. Martin and I spoke, in detail, about this
               updated class list file.

               Following my conversation with Ms. Martin, I took numerous
               steps to vet the accuracy of the class list. Jill Miller, a paralegal at
               Ogletree, assisted me with vetting the class list. Additionally, Ms.
               Martin took additional steps to vet the accuracy of the class list.

                       a. On July 9, 2015, I had numerous detailed
                          communications with Ms. Miller regarding different
                          ways to vet the accuracy of the class list. Ms. Miller,
                          acting at my direction, ran various reports and provided
                          me with the results. On July 10, 2015, Ms. Miller
                          provided me with results of the ve[t]ting process.
                          These results were then discussed in detail with Ms.
                          Martin.

                       b. As a result of the vetting process, on July 10, 2015, Ms.
                          Martin confirmed that she was making additional
                          changes to the class list.

                       c. On approximately July 14, 2015, Ms. Martin provided
                          me with an updated class list. On July 14, 2015, I

                                                  23
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 24 of 75



                          provided Ms. Miller with a list of multiple queries to
                          run on the class list data to once again vet the accuracy
                          of the class list. Ms. Miller and I had numerous
                          detailed communications about those inquiries.

                      d. On July 14, 2015, I sent Ms. Martin a number of
                         questions that arose from Ogletree’s vetting inquiries.
                         Ms. Martin provided responses to these questions on
                         July 15, 2015.

                      e. On July 15, 2015, Ms. Miller provided me with initial
                         results of queries done to vet the accuracy of the class
                         list. I reviewed these results and had numerous detailed
                         conversations with Ms. Martin about them.

                      f. On July 16, 2015, Ms. Miller provided me additional
                         results of queries done to vet the accuracy of the class
                         list. I reviewed these results in detail. Also on July 16,
                         2015, Ms. Miller and I had numerous detailed
                         communications regarding the queries done to vet the
                         accuracy of the class list and the results thereof. Also
                         on July 16, 2015, Ms. Miller and I had numerous
                         detailed communications with Ms. Martin regarding the
                         queries done to vet the accuracy of the class list and the
                         results thereof, as well as any necessary changes to the
                         class list.

                      g. On July 17, 2015, I directed Ms. Miller to run
                         additional queries to vet the accuracy of the class list.
                         Ms. Miller provided those results to me. Also on July
                         17, 2015, Ms. Miller and I had numerous detailed
                         communications with Ms. Martin regarding queries
                         done to vet the accuracy of the class list and the results
                         thereof, as well as any necessary changes to the class
                         list.

                      h. Throughout this process, Ms. Miller inputted any
                         necessary changes to the class list that were revealed
                         through the vetting process.

(Id. at ¶¶ 5-8). “Ogletree” provided plaintiffs’ counsel with the second list on July 17, 2015.

(Id. at ¶ 9). According to Osipoff, her firm “logged approximately forty-four (44) hours for time




                                                24
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 25 of 75



spent overseeing the creation of the July 17, 2015 Class List and vetting the accuracy of that

list.” (Id. at ¶ 10 (emphasis added)).

                With respect to the investigation of the errors discovered in the July 2015 list and

Osipoff’s involvement in the preparation of the August 2016 list, her Declaration affirms that

Osipoff “personally led th[e] efforts” to investigate the accuracy of the July 2015 list following

concerns raised by plaintiffs’ counsel in March 2016, assisted by two paralegals with her firm.

(Id. at ¶ 11). As outlined in her Declaration, Osipoff had numerous communications with Leslie

Oguchi, Ignite’s Corporate Counsel, during the period March 22, 2016, through May 11, 2016,

“regarding the need to investigate the concerns raised by [plaintiffs’ counsel] as well as the need

to investigate any additional errors that may exist with the July 17, 2015 Class List beyond the

concerns raised by [counsel].” (Id. at ¶ 11(d); see also id. at ¶¶ 11(c), (h), (r), (s), (t), (v)). In

addition, she communicated frequently during that period with Ignite’s payroll providers, from

which she obtained and analyzed data to investigate “potential errors” in the July 2015 list. (Id.

at ¶¶ 11(e)-(q)). Between March 14, 2016, and the May 17, 2016, oral argument, Osipoff and

paralegals at her firm worked approximately 255 hours investigating the July 2015 list. (Id. at

¶ 13). According to Osipoff, at the time of the argument, her investigation “remained in progress

and it had not yet been determined how many individuals were inadvertently left off [or

inadvertently included in] the July 17, 2015 Class List.” (Id. at ¶ 12).



VII.    October 25, 2018 Hearing and the Order to Show Cause

                The Court denied plaintiffs’ motion to strike the Osipoff Declaration on the

condition that both Metzger and Osipoff appear and testify at an evidentiary hearing before the




                                                   25
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 26 of 75



Court. (Docket # 567). The hearing proceeded as scheduled, and both Metzger and Osipoff

testified.16 (Docket ## 571, 573, 575).

       A.         Metzger’s Testimony

                  Metzger testified that he was employed as General Counsel to Ignite from July 11,

2016, through December 30, 2017. (Docket # 575 at 7). He testified that he had no personal

involvement in the preparation of the first two class lists, which were produced to plaintiffs’

counsel well before his employment with Ignite began. (Id. at 11, 12).

                  Metzger testified that Gershengorn and Osipoff asked him to submit a declaration.

(Id. at 9). The body of his Declaration was drafted by an attorney or attorneys with Fisher

Phillips based on conversations with him, and he reviewed it for accuracy before he signed it.

(Id. at 10). According to Metzger, he learned the information asserted in his Declaration from

discussions with Ignite senior management, review of documents, and privileged

communications with Gershengorn and Osipoff. (Id. at 11-12, 18). He did not speak to former

General Counsel Martin about the class lists. (Id. at 26). Metzger testified that he did not have

“firsthand” knowledge of the information in his Declaration. (Id. at 11).

                  Based upon those discussions and document review, Metzger understood that no

one other than Martin had been involved in correcting the initial class list or preparing and

producing the July 2015 list. (Id. at 32, 38-39). In other words, he affirmed that it was his

understanding that “whatever list Ms. Martin came up with would then be provided to plaintiffs’

counsel.” (Id. at 32). Metzger testified that he believed that any errors in the July 2015 list were

“solely the fault” of Ignite and not their counsel because Ignite was solely responsible for

“creating and producing the [July 2015] class list.” (Id. at 36). Indeed, he offered, “[I]f I



       16
            Metzger testified by video. Osipoff testified in person.
                                                          26
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 27 of 75



believed that our law firm had anything to do with the inaccuracies that went out, obviously, we

would have found a different partner.” (Id.).

                  As to Metzger’s understanding of Osipoff’s role with respect to the July 2015

class list, he testified as follows:

                  Q.     So correct me if I’m wrong, but my understanding of what
                         you said is that other than providing the list to plaintiff[s’]
                         counsel, defense counsel was not otherwise involved in the
                         creation or production of the Class Notice List[,] is that
                         right?

                  A.     Yeah. I don’t – I wouldn’t be able to speak to – I think Ms.
                         Osipoff is probably in a better position to answer that
                         question than me. I don’t have any knowledge of that, of
                         her involvement.

                  Q.     So nobody told you about that involvement?

                  A.     No.

                  Q.     If there was any involvement, nobody told you about it?

                  A.     With the second class list, no.

(Id. at 38-39).

        B.        Osipoff’s Testimony

                  Osipoff testified that she is a member of the Fisher Phillips firm. (Docket # 575

at 41). She joined the firm in July 2016 and became a partner in January 2018. (Id.). Prior to

joining Fisher Phillips, Osipoff worked as an associate attorney at the Ogletree Firm. (Id. at

41-42). She began representing the defendants in this action at the end of March 2015 and

continued to represent them following her move to Fisher Phillips through the dismissal of the

claims against them. (Id. at 42).

                  Osipoff testified that her firm produced the July 2015 list. (Id. at 51). She

testified at length about her involvement in the production of the July 2015 list. (See generally

                                                   27
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 28 of 75



id. at 51-108). Osipoff testified that Robyn Martin, then-General Counsel for Ignite, took

responsibility for and personally undertook the preparation of the list. (Id. at 53, 62). According

to Osipoff, Martin told her that she knew how to correct the first list and was taking the steps

necessary to do so. (Id. at 62). Osipoff testified that Martin never told her the “process” that she

used to compile the corrected list and Osipoff never asked her to explain it, although they did

discuss “steps [Martin] was taking to ensure the list was accurate.” (Id. at 63-64, 67).

                With respect to Osipoff’s involvement, she testified that she communicated with

Martin on several occasions as Martin compiled the list. Specifically, Osipoff testified:

                [Martin] asked some questions along the way of things that came
                up during her preparation and we discussed those with her.

                                              *    *     *

                [M]y recollection was [the discussions were] more about specific
                individuals and whether or not they should be included or not
                included. The questions were not about the process.

(Id. at 68-69). Once Martin had compiled the list, she forwarded it to Osipoff. (Id. at 69, 71).

For the next two weeks, Osipoff, assisted by a paralegal at the Ogletree Firm, attempted to verify

the accuracy of the list. Specifically, she testified:

                THE WITNESS:            We – I worked with the paralegal Ms. Miller
                                        to run some different reports through
                                        Microsoft Access to get some basic
                                        information about the list. Who was
                                        included? What positions were they in?
                                        What stores did they work at? We also just
                                        looked generally at the face of the
                                        document. Do dates make sense? You have
                                        hire date, termination date. Do those dates
                                        make sense? And then ultimately, presented
                                        Ms. Martin with some questions and things
                                        to consider. Things that we picked up on
                                        having looked at that list.



                                                  28
     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 29 of 75



(Id. at 69-70). That process – which involved running “Microsoft Access or a similar database

program” (id. at 73)17 and comparing the new list to the old list “to get an understanding of who

was no longer on that list and what the make up of those people were as well” (id. at 76) –

revealed certain inaccuracies in the list, such as, errors in certain employees’ termination dates

(id. at 70) and the exclusion of one particular restaurant (id. at 73). During the two week period,

Osipoff spoke regularly with Martin, as well as with Gershengorn and the paralegal. (Id. at 53,

55, 69-76). Osipoff testified that as a result of the errors discovered during this phase,

corrections and modifications were made to the list, some inputted by the Ogletree team, some

inputted by Martin at Osipoff’s direction, and some inputted by Martin on her own. (Id. at

70-77). The changes were made on an Excel spreadsheet. (Id. at 81).

                  On July 14, 2015, Martin presented Osipoff with a corrected list, and Osipoff and

her paralegal ran the same type of programs and queries on the July 14 list. (Id. at 77, 80-81).

She and her paralegal also compared the July 4 and July 14 lists “so we could understand who

was either removed or added and understand why.” (Id. at 81). Osipoff and her paralegal

evidently inputted changes to the July 14 version as a result of their review. (Id. at 82).

                  After those changes were made, Osipoff, on behalf of defendants, produced the

list to plaintiffs’ counsel. (Id.). That occurred on July 17, 2015. (Id. at 83). Osipoff testified

that her firm logged forty-four hours performing the work described above. (Id.).

                  In relevant part, Osipoff testified as follows:

                  Q.                    Is it correct that your office provided a corrected
                                        notice list on or about July 2015?

                  A.                    In July 2015?


         17
              Osipoff explained that the database program involved “running certain queries, getting compilations of
what positions are represented in the list, how many people are in that position, what stores are represented in the
list.” (Id. at 75).
                                                         29
Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 30 of 75



        Q.               Yes.

        A.               Yes, we did.

        Q.               And is it fair to say that you were involved in
                         that process?

        A.               In providing the list?

        Q.               Yes.

        A.               Yes.

        Q.               Okay. And were you involved in the process of
                         compiling or preparing the list?

        A.               No, I was not involved in the process of
                         compiling or preparing the list.

        Q.               So other than producing it to plaintiff[s’]
                         counsel, is there – I just want to make sure I am
                         clear. Is there some other way that you were
                         involved?

        A.               Yes. Once we received the list that was
                         prepared by the company, I was involved in
                         taking steps to try to vet the accuracy of that list.

        Q.               Okay. When working on the July 2015 notice
                         list, who else at Ogletree was involved?

        A.               Paralegal Jill [M]iller, and I certainly had
                         conversations with Mr. Gershengorn and
                         another attorney at Ogletree Mr. Hulla.

                                   *    *    *

        THE COURT:       Ms. Osipoff, when you said you were involved
                         in efforts to vet the accuracy of the list, was that
                         involvement – did that involvement occur
                         between receipt of the list from your client and
                         prior to production of that list to counsel to
                         defense – to plaintiff’s counsel?

        THE WITNESS: Yes, that’s correct. It would have taken place
                     over about a two-week period.

                                        30
Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 31 of 75



                                 *    *   *

        Q.             Are you saying today that it’s accurate to say
                       that you had no knowledge about the creation at
                       all of the corrected notice list?

        A.             Yes.

        Q.             So during – when you were making changes to
                       the corrected notice list, that doesn’t count as
                       knowledge; is that correct?

        MR. BAUER:     Objection, your Honor.

        THE COURT:     Overruled.

        Q.             You don’t consider that knowledge?

        A.             I don’t consider that knowledge about the
                       creation of the class list, no. I consider that
                       knowledge about vetting the accuracy of the
                       class list.

        Q.             But those were changes that were made to the
                       class list as you testified, correct, that was
                       ultimately produced to plaintiff’s counsel?

        A.             Yes.

        THE COURT:     And that vetting occurred before the class list
                       was produced, [did] it not?

        THE WITNESS: Yes, it did.

        THE COURT:     And that vetting was part of the process of
                       ensuring that the class list that was turned over
                       was accurate and reliable[,] correct?

        THE WITNESS: Yes.

        THE COURT:     And you also had a role in overseeing the
                       preparation of the class list, did you not?

        THE WITNESS: Yes.



                                     31
Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 32 of 75



        THE COURT:       And during that overseeing role, isn’t it true that
                         Ms. Martin asked you certain questions about
                         whether people should be included or excluded
                         and you were involved in answering those
                         questions and providing advi[c]e, were you not?

        THE WITNESS: Yes.

        THE COURT:       To your knowledge, Ms. Martin relied on
                         advi[c]e that you gave her in connection with
                         the preparation of that list?

        THE WITNESS: Yes.

        THE COURT:       Okay. And you think it’s accurate to represent
                         to the Court that you had no knowledge of the
                         creation of the 2015 list notwithstanding your
                         testimony about what you did?

        THE WITNESS: I think there is a difference between creation
                     and vetting.

        THE COURT:       The vetting, of course, having occurred again
                         prior to the production of the list[,] correct?

        THE WITNESS: Correct.

        THE COURT:       Okay. And the vetting have resulted in changes
                         to the creation of the list[,] correct?

        THE WITNESS: Correct.

        THE COURT:       Okay. Did you ensure in any of the papers that
                         were submitted that the Court was to understand
                         the distinction that you draw now between the
                         involvement that you testified you had and the
                         statement that you had no knowledge of the
                         creation of the list? Is there anything I can look
                         to that would say, Judge, that is what I mean
                         when I say I had no knowledge in the creation
                         of the list?

        THE WITNESS: My current declaration.




                                       32
     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 33 of 75



                THE COURT:          Okay. But that declaration came well after – is
                                    there anything in the papers that were submitted
                                    – when was it – in May of 2018 that explained
                                    to me that you were [drawing] that distinction?

                THE WITNESS: No.

(Id. at 51-52, 52-53, 104-107).

                Osipoff also testified that she learned shortly before Martin’s departure on March

11, 2016, that Martin would be leaving Ignite. (Id. at 84-85). According to Osipoff, “[i]t wasn’t

until May, after the May 15th or 16th hearing in court, that’s when Leslie [Oguchi] stated in no

uncertain terms that nobody else at the company besides Ms. Martin was involved in the

preparation of the class list.” (Id. at 87).

                With respect to the Metzger Declaration, Osipoff acknowledged that she was

involved in drafting it and reviewed it before its submission. (Id. at 101-103). She also

acknowledged that she was involved in drafting the Fisher Parties’ memorandum in opposition to

the sanctions motion and reviewed drafts of it before it was filed. (Id. at 101-102). The Court

inquired whether she believed that all the statements in the Metzger Declaration about her role

and knowledge were “fully and completely accurate.” (Id. at 103). Osipoff replied:

                Well, I don’t think that this really spoke to everything that I did.
                There [were] things that I did that are outside the scope of this
                declaration, but there is nothing in here that I think is inaccurate.

(Id.).

                At the end of the hearing, the Court articulated its concerns over apparently

inconsistent statements made to the Court concerning the role of counsel in the preparation of the

July 2015 class list:

                The concern is whether there was a statement that was submitted to
                the Court . . . [–] I have no knowledge[;] [t]herefore, there’s no
                basis to sanction attorneys[;] [i]t’s purely a company issue. Then I

                                                  33
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 34 of 75



                 raise the question of . . . you have some diligence . . . obligation.
                 And then I get an affidavit that says . . . [–] actually, I was
                 overseeing it. I was answering questions, I was vetting it. There
                 were changes that were made. And I think it fairly raises the
                 question of how . . . that testimony squares with a statement that I
                 have no knowledge of the creation of the class list.

(Id. at 112).



VIII. The Court’s Order to Show Cause

                 Following the evidentiary hearing, on November 6, 2018, this Court issued an

Order to the Fisher Parties to show cause why certain representations identified in the Order “did

not violate Rule 11(b) of the Federal Rules of Civil Procedure and why sanctions based upon

those representations are not otherwise warranted pursuant to 28 U.S.C. § 1927 and/or this

Court’s inherent powers.” (Docket # 574 at 3).18 The Court explained that the purpose of the

Order was to “ensure that the Fisher Interested Parties [were] fully aware of both the conduct and

legal authority at issue and that they ha[d] an opportunity to be fully heard before a decision

[was] rendered.” (Id. at 3 n.1). As the Court also noted in the Order, the Fisher Parties received

notice before the evidentiary hearing that plaintiffs contended that Osipoff’s July 26, 2018

Declaration was “inconsistent with both Metzger’s affidavit and previous statements made

during the course of this litigation.” (Id.).

                 The Show Cause Order stated that Osipoff’s Declaration and testimony at the

October 25, 2018 hearing raised “concerns about the truthfulness of other [earlier] statements




         18
            As the Fisher Parties have correctly noted in their post-hearing submission (Docket # 579 at 2), the
Order docketed was unsigned and undated (see Docket # 574). That was an error, as the Court had signed and dated
an original version of the same Order, which was maintained and remains in the Court’s file. The signed original
Order has now been docketed. (See Docket # 580). Counsel did not contact the Court with any questions about the
unsigned Order and did respond to it. (See Docket # 579).
                                                      34
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 35 of 75



made by the Fisher Interested Parties to the Court during the course of this litigation, including

the following”:

               • “We have now confirmed with our client that the only person
                 with any detailed knowledge of the July 2015 Revised Notice
                 List is no longer with the company and thus is not under
                 Defendant’s control.” May 25, 2016 letter from Brian J.
                 Gershengorn, Esq. to Hon. Marian W. Payson at p.1 (emphasis
                 in original).

               • “Defendants’ counsel confirmed with our client that the only
                 person with any knowledge of the July 2015 Class List is no
                 longer with the company and thus not under Defendants’
                 control.” June 3, 2016 letter from Brian J. Gershengorn, Esq. to
                 Hon. Charles J. Siragusa at p.2 (emphasis in original).

               • “[T]he former general counsel is the one who has the
                 knowledge certainly of the errors of July 2015.” Statement of
                 Brian J. Gershengorn, Esq. during proceedings held on June 6,
                 2016 (Docket # 353 at 17).

               • “[T]he individual with knowledge of the class list was no longer
                 in the defendant’s employ, and we didn’t have control of that
                 individual.” Statement of Brian J. Gershengorn, Esq. during
                 proceedings held on August 11, 2016 (Docket # 393 at 7).

               • “This is, as the Court is aware, contrary to Defendants’ repeated
                 assertions (both on the June 1 conference call and since) that no
                 one left under the Company’s control had knowledge of the July
                 2015 class notice list, and the Defendants’ Counsel only had
                 knowledge of efforts to create a new list from scratch.” April
                 10, 2017 letter from Brian J. Gershengorn, Esq. to Hon. Marian
                 W. Payson at p.2 (emphasis in original).

               • “Additionally, the Metzger Declaration confirms that . . . Ms.
                 Martin . . . was the only individual with knowledge of the July
                 2015 Class List.” Memorandum of Law in Opposition to
                 Plaintiff’s Renewed Motion for Sanctions on Behalf of the
                 Fisher Interested Parties (Docket # 546 at 14).

               • “This is, as the Court is aware, contrary to Defendants’ repeated
                 assertions (both on the June 1 conference call and since) that no
                 one left under Ignite’s control had knowledge of the July 2015
                 Class List (a fact confirmed by the Metzger Decl., ¶ 21), and
                 that Defendants’ Counsel only had knowledge of efforts to

                                                 35
     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 36 of 75



                         create a new list from scratch.” Memorandum of Law in
                         Opposition to Plaintiff’s Renewed Motion for Sanctions on
                         Behalf of the Fisher Interested Parties (Docket # 546 at 19).

(Id. at 2-3).



                                                     DISCUSSION

I.         The Parties’ Contentions

                      As plaintiffs’ counsel acknowledged at the June 6, 2018 oral argument, the scope

of the sanctions they seek has been narrowed as a result of the resolution of the claims against

the corporate and individual defendants. (Docket # 557 at 18-19). Plaintiffs now request the

imposition of three categories of sanctions on the attorneys and firms before the Court:

(1) attorneys’ fees and costs stemming from counsel’s conduct; (2) monetary sanctions; and,

(3) disciplinary sanctions against counsel, including reprimands, notification of their conduct to

future courts, and/or referral to attorney disciplinary authorities.19 (Id.). Plaintiffs urge that

sanctions should be imposed based upon counsel’s participation in or responsibility for three

types of conduct: (1) repeated non-compliance with Judge Siragusa’s Notice Order; (2) false and

misleading representations to the Court about the class lists; and, (3) the failure to produce a

witness to testify at the June 6, 2016 court-ordered hearing. (Docket ## 439, 455-1 at 17-27; 576

at 6-18). The sources of authority that plaintiffs cite for the requested sanctions are Rules 16(f)

and 37 of the Federal Rules of Civil Procedure, 28 U.S.C. § 1927, and the Court’s inherent

power. (Docket ## 371-1; 455-1 at 13-17).

                      As to the first category of conduct – the failure to comply with the Notice Order

requiring production of a class list – plaintiffs maintain that sanctions are warranted under Rules


           19
                Plaintiffs seek referral to disciplinary authorities of Gershengorn and Osipoff only. (Docket # 455-1 at
25, 27).
                                                             36
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 37 of 75



16 and 37 because the non-compliance persisted over a prolonged period of approximately

eighteen months following Judge Siragusa’s Order, and gave rise to extensive, protracted and

expensive motion practice before a correct class list was produced in August 2016. (Docket

# 455-1 at 17-21). Plaintiffs further contend that sanctions are warranted under Section 1927 and

the Court’s inherent power because the repeated failure to produce the list for such a lengthy

period of time justifies an inference of bad faith. (Id. at 18-20). Even in the absence of a bad

faith finding, plaintiffs continue, sanctions are warranted in an exercise of the Court’s inherent

power. (Id. at 20). In their post-hearing memorandum, plaintiffs argue that Osipoff’s testimony

makes clear that the Fisher Parties remained “willfully ignorant” of the process Martin used to

compile the July 2015 class list “despite the errors in the initial list” and underscores the

appropriateness of sanctions. (Docket # 576 at 8).

               As to the second category of conduct – counsel’s representations regarding their

involvement with and knowledge of the preparation and accuracy of the class lists and their

compliance with the Notice Order – plaintiffs seek sanctions pursuant to Section 1927 and the

Court’s inherent power on the grounds that counsel’s representations were made in bad faith or

at least with sufficient recklessness or negligence to support sanctions under the Court’s inherent

powers. (Docket # 455 at 21-25). Plaintiffs’ post-hearing submission relies upon Osipoff’s

hearing testimony as further evidence of the Fisher Parties’ responsibility for making false and

misleading statements to the Court. (Docket # 576 at 11-15). As they argue, Osipoff’s

testimony demonstrates that

               the Fisher Attorneys created a record devoid of any reference to
               their involvement in the creation of the July 2015 class list and
               affirmatively created a factual record to the contrary, including
               through the declaration they drafted for Mr. Metzger – until Ms.
               Osipoff submitted her declaration weeks after oral argument on the
               motion . . . in response to the Court’s notice that their conduct was

                                                  37
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 38 of 75



               potentially sanctionable because of their failure to oversee the
               compilation of the list.

(Id. at 14).

               As to the third category of conduct – counsel’s “vexatious” failure to produce a

witness to testify at the court-ordered June 6, 2016 hearing – plaintiffs seek sanctions under

Section 1927 and the Court’s inherent powers. (Docket # 455 at 26-27). As their post-hearing

submission makes clear, plaintiffs believe that sanctions are appropriate for this conduct because

the hearing testimony of Metzger and Osipoff shows that (1) “it is not believable that the Fisher

Attorneys had no knowledge that Ms. Martin was the only person with knowledge of the class

list issues until just days before the hearing” and (2) Martin was not the only person with

knowledge, and Osipoff herself “had knowledge and could have testified at the June 2016

hearing as to the compilation of the July 2015 class list.” (Docket # 576 at 15-17).

               The Epstein Firm opposes plaintiffs’ sanctions motion on several grounds. (See

Docket ## 511, 577). Principally, the Epstein Firm maintains that their attorneys did not violate

the Notice Order; rather, they produced a class list (that consisted of approximately 250

spreadsheets) that it believed to be accurate on February 18, 2015, in compliance with the Notice

Order. (Docket ## 511 at 1-5; 577 at 1-5). A few weeks later, at plaintiffs’ request, they

produced a consolidated class list on one spreadsheet. (Id.). When plaintiffs’ counsel raised

concerns about its accuracy due to the surprisingly large number of individuals included, Epstein

promptly conferred with plaintiffs’ counsel and undertook to investigate the concern. (Docket

# 577 at 2-3). Only two weeks later, and before the cause of the error was discovered, they were

replaced as counsel. (Id. at 3). This record, in Epstein’s view, demonstrates that they neither

disregarded or disobeyed the Notice Order, nor acted with “anything even remotely resembling

bad faith.” (Id. at 4-5). In addition, Epstein contends that the Stipulation and Order entered in

                                                38
     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 39 of 75



the corporate defendants’ bankruptcy proceedings bars any claim for sanctions against them as

their former attorneys. (Id. at 5-6).

                  The Fisher Parties likewise oppose plaintiffs’ motion for sanctions on several

grounds.20 (Docket ## 546, 578, 579). As an initial matter, they maintain that the Court lacks

authority to impose sanctions on them because the Notice Order was not directed at them, but

was directed at their clients.21 (Docket ## 546 at 18; 578 at 5-6 (“[t]he [Fisher Parties] cannot be

sanctioned for a failure to comply with an Order that did not mandate – or even suggest – any

conduct on the part of counsel”)). In any event, they vigorously dispute that their conduct was

sanctionable. (Docket ## 546 at 14-22; 578 at 4-24; 579 at 5-18). According to them, the record

establishes that the July 2015 class list was compiled by Ignite’s General Counsel, upon whom

they reasonably relied for that purpose, and their involvement was limited to “vetting” the list –

an undertaking independent of the preparation of the list and insufficient to invest them with any

knowledge of its preparation. (Docket # 578 at 7-13). The Fisher Parties forcefully dispute that

they made any inaccurate representations to the Court about the class list or compliance with the

Notice Order, let alone any intentionally false or misleading representations. (Docket ## 546 at

19-21; 578 at 13-17; 579 at 5-18).



         20
             In addition to the arguments described infra, the Fisher Parties also contend that any sanctions stemming
from the March 2015 list are barred by the May 2016 Stipulation and Order and that the amounts paid to plaintiffs’
counsel as a result of the settled bankruptcy claims “satisfies [plaintiffs’] claims for sanctions.” (Docket # 546 at 22,
26 (citing Docket ## 256, 346)). In response, plaintiffs maintain that neither the bankruptcy settlement nor the May
2016 Stipulation and Order preclude their current request for sanctions. (Docket # 551 at 3). Although the Fisher
Parties are correct that plaintiffs withdrew their previous motion seeking corrective notice and costs pursuant to the
May 2016 Stipulation and Order (Docket ## 256, 346), nothing in the previous motion explicitly requested sanctions
for the conduct of defendants or the Fisher Parties. (See Docket ## 256, 256-1). Rather, the relief they sought was
expressly limited to “the costs of the corrective notice,” as well as “the costs of mailing the court-approved notice
to” persons improperly included on the March 2015 list. (Docket ## 256 at 1; 256-1 at 8). In any event, as
discussed infra, I do not find that an award of sanctions in connection with the March 2015 list is appropriate. I also
do not find that the Fisher Parties have demonstrated that the bankruptcy settlement “satisfies [plaintiffs’] claims for
sanctions.”
          21
             The Fisher Parties also dispute that the Notice Order is an order within the meaning of Rule 16. (Docket
# 578 at 4-5).
                                                           39
      Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 40 of 75



II.     Jurisdiction over the Sanctions Motion

                 In their separate response to the Court’s Order to Show Cause, the Fisher Parties

contest the Court’s jurisdiction to impose sanctions for “conduct or events occurring subsequent

to June 15, 2018.” (Docket # 579 at 3-5). Specifically, they maintain, “[a]s the alleged

‘offending’ [Osipoff] declaration and testimony were not provided until July 26, 2018, and

October 25, 2018, respectively, . . . the conduct at issue is not properly before the Court because

it had been divested of jurisdiction during the period at issue” by virtue of the bankruptcy

settlement and subsequent dismissal of the claims against the corporate and individual

defendants. (Id. at 4-5). They omit mention of the language of the June 15, 2018 Stipulation of

Dismissal signed by Osipoff that provides “the Court retains jurisdiction over the matter,

including any interested party, concerning the pending motion for sanctions (Dkt. 544, as

modified by Dkt. 553), and any additional motion(s) relating to or arising therefrom, and may

award any relief available in its discretion, including attorneys’ fees and costs.” (Docket # 558

(emphasis added)).

                 The Fisher Parties’ contention, despite the express language to the contrary in the

Stipulation of Dismissal, that this Court lacks jurisdiction to adjudicate sanctions concerning

their litigation conduct relating to the Osipoff Declaration and testimony plainly lacks merit.

(Docket # 579 at 3-5). Rather, it is well-settled that a district court retains jurisdiction “to

impose sanctions irrespective of the status of the underlying case because the imposition of

sanctions is an issue collateral to and independent from the underlying case.”22 Schlaifer Nance


        22
             Of the cases cited by the Fisher Parties in support of their erroneous contention that this Court lacks
jurisdiction, only one, Johnson Chem. Co. v. Home Care Prods., Inc., 823 F.2d 28, 31 (2d Cir. 1987), addressed the
imposition of post-dismissal sanctions. However, the Second Circuit’s holding in Johnson that “a voluntary
dismissal acts as a jurisdictional bar to further Rule 11 proceedings” was explicitly rejected by the Supreme Court.
See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 394, 398 (1990). Indeed, one of the cases cited by the Fisher
Parties expressly acknowledges a district court’s continuing jurisdiction to impose sanctions. See, e.g., Commercial
Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1079 n.8 (9th Cir. 1999) (“a voluntary dismissal under Rule
                                                        40
       Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 41 of 75



& Co. v. Estate of Warhol, 194 F.3d 323, 333 (2d Cir. 1999) (“‘a federal court may consider

collateral issues after an action is no longer pending,’ including [later filed] motions for costs,

attorney’s fees, contempt sanctions, and Rule 11 sanctions because they are ‘not a judgment on

the merits of an action’”) (quoting Cooter & Gell, 496 U.S. at 395-96); see also Cooter & Gell,

496 U.S. at 395, 396 (“district courts may enforce Rule 11 even after the plaintiff has filed a

notice of dismissal under Rule 41(a)(1)”; “[a motion for sanctions] requires the determination of

a collateral issue: whether the attorney has abused the judicial process, and, if so, what sanction

would be appropriate[,] . . . a determination [that] may be made after the principal suit has been

terminated”); Martin v. Giordano, 185 F. Supp. 3d 339, 350 & n.6 (E.D.N.Y. 2016) (stipulation

of dismissal acknowledged that court “retained jurisdiction to adjudicate the motion for

attorney’s fees and sanctions that defendants indicated they planned to file”; “[n]one of the

parties dispute this court’s jurisdiction to adjudicate the instant motion notwithstanding its

endorsement of the stipulation for voluntary dismissal”).



III.     Compliance with Court Orders

         A.       Applicable Legal Standards

                  Plaintiffs seek sanctions against the Epstein Firm and the Fisher Parties pursuant

to Rules 16(f) and 37 of the Federal Rules of Civil Procedure, 28 U.S.C. § 1927, and the Court’s

inherent powers based upon the defendants’ repeated failures to provide an accurate class list in

accordance with the Notice Order and their failure to produce a witness at the June 6, 2016

hearing in accordance with the Court’s May 17, 2016 Order. Counsel’s conduct in connection




41(a)(1)(i) does not divest the district court of jurisdiction to impose sanctions”) (citing Cooter & Gell v. Hartmarx
Corp., 496 U.S. at 393-98).
                                                          41
     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 42 of 75



with these Orders is most appropriately assessed under Rule 16(f).23 See Hicks v. Client Servs.,

Inc., 2009 WL 10667497, *2 (S.D. Fla. 2009) (analyzing compliance with order to produce class

list under Rule 16(f)); Estate of Shaw v. Marcus, 2017 WL 825317 at *5 (“‘when there is

bad-faith conduct in the course of litigation that could be adequately sanctioned under the

Federal Rules of Civil Procedure or a specific statute, the court ordinarily should rely on the

Rules rather than the inherent power’”) (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 50

(1991) (brackets omitted)). Rule 16(f) requires compliance with any “scheduling or other

pretrial order” and authorizes a court to order sanctions against “a party or its attorney” for

failure to comply. See Fed. R. Civ. P. 16(f). Parties and their attorneys have an uncompromising

duty to comply with court orders, which “are not suggestions or recommendations, [but] are

directives with which compliance is mandatory,” U.S. Bank N.A. v. SFR Investments Pool 1,

LLC, 2018 WL 701816, *3 (D. Nev. 2018) (quotations omitted), and the purpose of Rule 16(f) is

to “encourage forceful judicial management.” Sherman v. United States, 801 F.2d 1133, 1135

(9th Cir. 1986) (per curiam).

                  “[V]iolations of Rule 16 are neither technical nor trivial, but involve a matter

most critical to the court itself: management of its docket and the avoidance of unnecessary

delays in the administration of its cases.” Martin Family Trust v. Heco/Nostalgia Enters., 186

F.R.D. 601, 603 (E.D. Cal. 1999) (internal quotation omitted). In the context of an FLSA

collective action, a notice order is critical to ensure that individuals who have a right to

participate in the lawsuit receive notice and an opportunity to opt in to the litigation; indeed,

prompt notice is especially important because the statute of limitations continues to run until an


          23
             Although plaintiffs argue that Rule 37 also applies, that rule addresses discovery disputes, and it is not
clear that the Notice Order is, strictly speaking, a discovery order. In any event, “[i]n determining whether sanctions
pursuant to Rule 16(f) are appropriate, courts apply the same standards developed with respect to Rule 37(b)(2)
sanctions.” Estate of Shaw v. Marcus, 2017 WL 825317, *4 (S.D.N.Y. 2017).
                                                          42
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 43 of 75



individual affirmatively opts in to the action. See Roach v. T.L. Cannon Corp., 2013 WL

1316397, *6 n.8 (N.D.N.Y.) (ordering defendants to produce class list; “[t]he court is cognizant

of the need for expediency, given the potential effect of the FLSA’s statute of limitations that

may result in expiring claims literally on a daily basis”), report and recommendation adopted as

modified on other grounds, 2013 WL 1316452 (N.D.N.Y. 2013), vacated and remanded on other

grounds, 778 F.3d 401 (2d Cir. 2015). The importance of compliance with case management

orders is underscored by the applicability of sanctions even in the absence of intentional, willful,

repeated, or bad faith conduct; indeed, an unexcused failure to comply with a court order is all

that is required. See In re Baker, 744 F.2d 1438, 1440 (10th Cir. 1984) (“neither contumacious

attitude nor chronic failure is a necessary threshold to the imposition of sanctions”) (quotations

omitted), cert. denied, 471 U.S. 1014 (1985); Mahoney v. Yamaha Motor Corp. U.S.A., 290

F.R.D. 363, 368 (E.D.N.Y. 2013) (“this [c]ourt does not need to find that a party acted in bad

faith[,] . . . [r]ather, the fact that a party violated a pretrial order is sufficient to allow a Rule 16

sanction”); Barkouras v. Hecker, 2007 WL 777664, *5 (D.N.J. 2007) (“[u]nder Rule 16, a

party’s failure to comply . . . does not have to be purposeful or done in bad faith; unexcused

failure to comply may result in sanctions on the violating party”).

                “The purpose of [Rule 16] sanctions is three-fold: (1) to ensure that a party will

not benefit from its own failure to comply; (2) to obtain compliance with the particular order

issued; and (3) to serve as a general deterrent effect on the case and on other litigants as well.”

Martinez v. New York City Health & Hosps. Corp., 2017 WL 6729296, *3 (S.D.N.Y. 2017)

(quotations omitted). Where a court has determined that a violation of Rule 16(f) has occurred

and that sanctions are warranted, “it has broad discretion in fashioning an appropriate sanction.”

U.S. Bank N.A. v. SFR Investments Pool 1, LLC, 2018 WL 701816 at *4. Indeed, the language


                                                    43
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 44 of 75



of Rule 16(f) provides that the court may issue “any just order,” including those authorized by

Rule 37(b)(2)(A)(ii)-(vii). See Fed. R. Civ. P. 16(f); see also Duval v. U.S. Xpress Enters., Inc.,

2005 WL 6021864, *3 (N.D.N.Y. 2005) (“[Rule 16(f)] authorizes a full range of sanctions . . .

and confers broad discretion on a court to fashion a remedy appropriate to the violation”). Rule

16(f) also requires the Court to order the payment of reasonable expenses, including attorney’s

fees, incurred as a result of a violation of the rule unless the violating party can demonstrate that

their “noncompliance was substantially justified or other circumstances make an award of

expenses unjust.” Estate of Shaw, 2017 WL 825317 at *4.

                It is axiomatic that attorneys must comply with court orders and have a

responsibility to oversee their clients’ compliance. See, e.g., Sun River Energy, Inc. v. Nelson,

800 F.3d 1219, 1229 (10th Cir. 2015) (“[c]ounsel has an obligation to assure that the client

complies with . . . court orders[;] . . . [counsel] cannot rely on his practical abdication of that very

duty of oversight and inquiry as a substantial justification for failure to comply”); U.S. Bank

N.A., 2018 WL 701816 at *4 (“[i]t is a foundational element of our judicial system that attorneys

must comply with [c]ourt orders”); Aviva Sports, Inc. v. Fingerhut Direct Mktg., Inc., 2013 WL

3833065, *5 (D. Minn. 2013) (“as the attorney advising [the party’s] conduct and as an officer of

the [c]ourt, [the attorney] was required to do something to try to assure [his client’s] compliance

[with a noticed Rule 30(b)(6) deposition;] . . . [an attorney] has a professional responsibility not

only to his client, but also to the [c]ourt; . . . [counsel] cannot stick his head in the sand and

cower behind his client’s disobedient conduct”); Fish v. Liberty Mut. Fire Ins. Co., 2013 WL

12216679, *1 (D. Nev. 2013) (“[a]ttorneys are required to follow [c]ourt orders”); Knudson v.

Wachovia Bank, N.A., 2008 WL 2542686, *2 (M.D. Ala. 2008) (“[a]ttorneys have not only a

duty to comply with orders of the court, but also a right to expect other attorneys to do the


                                                   44
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 45 of 75



same”); Cardenas v. Dorel Juvenile Grp., Inc., 2006 WL 1537394, *7 (D. Kan. 2006) (“counsel

have a duty to exercise some degree of oversight over their clients’ employees to ensure that they

are acting competently, diligently, and ethically in order to fulfill their responsibility to the

[c]ourt and opposing parties”) (citing Bratka v. Anheuser-Busch Co., 164 F.R.D. 448, 461

(S.D. Ohio 1995)). The Fisher Parties’ suggestion that they may not be sanctioned under Rule

16 because the Notice Order was directed to their clients flies in the face of this well-established

caselaw, as well as the language of Rule 16 itself, which expressly authorizes a court to impose

sanctions against a party “or its attorney.” Fed. R. Civ. P. 16(f)(1) (emphasis added). “If the

fault lies with the attorneys, that is where the impact of the sanctions should be lodged.” U.S.

Bank N.A., 2018 WL 701816 at *6 (quoting In re Baker, 744 F.2d at 1442).

        B.      The Notice Order

                No dispute exists that defendants failed to timely produce an accurate class list in

compliance with the Notice Order. The Order required production of the class list by February

18, 2015, and an accurate list was not produced until August 2016, approximately eighteen

months later. The earlier lists produced in March 2015 and July 2015 were substantially flawed,

a fact that caused the Court sufficient concern when it first occurred to hold multiple conferences

with counsel to address the need to promptly produce a corrected list, and when it occurred a

second time led the Court to schedule an evidentiary hearing and to supervise a Rule 30(b)(6)

deposition. Thus, the real dispute is not whether a class list was accurate – concededly, the first

two were not – but whether the attorneys for the defendants bear responsibility for and should be

sanctioned as a result of the failure until August 2016 to satisfy the Notice Order.




                                                  45
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 46 of 75



               1.      March 2015 List

               Although the first class list was produced by the February 18, 2015 court-ordered

deadline, it suffered from one monumental error that caused it to over-identify approximately

one hundred thousand putative class members and, as explained in more detail infra, additional

errors less substantial in scope that were not uncovered for some time. The production of the

erroneous list led to numerous formal motions, copious correspondence between and among

counsel and the Court, and numerous conferences with the Court to address the need to ensure

prompt production of an accurate class list. Without question, the Court and counsel expended

significant time and resources addressing the errors in the March 2015 list.

               The record before the Court demonstrates that the first class list was prepared by

the corporate defendant Ignite, under the supervision of its General Counsel Robyn Martin,

based upon payroll data provided by two of its outside vendors. The Epstein Firm, Ignite’s

outside counsel at the time, deferred to Martin to prepare the list and evidently did not assist or

participate in that process. (Docket # 577 at 1). The list originally comprised approximately 250

spreadsheets and was timely produced to plaintiffs’ counsel. After plaintiffs’ counsel objected to

receiving hundreds of spreadsheets, the Epstein Firm produced a consolidated one. Review of

the consolidated spreadsheet led plaintiffs’ counsel to question the size of the list because the

Epstein attorneys had previously indicated that their client expected the size of the class to be

about 30,000 individuals, rather than the approximately 200,000 on the consolidated spreadsheet.

Following a conferral about the concerns, the Epstein attorneys produced a single, de-duplicated

list of approximately 125,000 names on March 18, 2015, and assured counsel they would address

issues that arose from that list (which, as the parties later learned, still included about 100,000

people who should not have been on the list because of the perpetuation of the error into the


                                                  46
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 47 of 75



consolidated list). Less than two weeks later, however, the Epstein firm was replaced as counsel

of record by Osipoff and Gershengorn. By the time the Fisher Parties entered their notices of

appearance, the first class list had been produced, and no basis exists upon which they should be

sanctioned for the preparation or production of that list.

               With respect to the motion against the Epstein Firm, I find that sanctions are not

warranted. Ignite assumed responsibility for collecting and compiling the data necessary to

create the list. The Epstein attorneys had no reason to doubt that its client, especially under the

direction of its General Counsel, was not competent to produce an accurate list or would not

execute those responsibilities with appropriate diligence. In the absence of controlling caselaw

establishing an affirmative duty of involvement by outside counsel in the process of identifying a

client’s employees or former employees who meet class criteria, I decline to sanction the Epstein

Firm for deferring to Ignite in the first instance to compile the list. When plaintiffs’ counsel

raised concerns and objections about the organization of the list and the size of the class, the

Epstein attorneys responded and ensured that revised, better-organized lists were produced. As

to the accuracy concerns, the Epstein attorneys represented that they would work to ensure that

an accurate list was produced and address any issues that arose following the production of the

consolidated, de-duplicated list, which occurred on March 18, 2015. Plaintiffs’ counsel was

sufficiently satisfied with that assurance that they withdrew their request for a conference with

the Court to address the list. Less than two weeks later, the Epstein Firm was replaced. On this

record, I find that the Epstein Firm’s failure to have identified the cause of or corrected the

inaccurate list within twelve days of the production of the March 18, 2015 class list does not

warrant the imposition of sanctions. See, e.g., Hicks v. Client Servs., Inc., 2009 WL 10667497 at

*2-4 (declining to impose sanctions under Rule 16(f) against defendant for failing to provide


                                                 47
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 48 of 75



accurate class list by deadline where defendant attempted to comply with court order by

producing list by deadline and subsequent revisions within days thereafter; “the [c]ourt finds that

[d]efendant was substantially justified in its position that it was in compliance with the [c]ourt’s

[o]rder requiring disclosure of the class list”).

                2.      July 2015 List

                Whether sanctions should be imposed on the Fisher Parties based upon the

substantial delay in producing an accurate class list between the time they were put on notice of

the likelihood of significant errors in the first list (April 2015) and the production of the third

class list (August 2016) is a much closer question. In making this assessment, the Court is

mindful of the fact that the party most responsible for the substantial period of non-compliance is

Ignite, the corporate defendant which employed the putative class members and maintained

records of their employment. Because Ignite is no longer before the Court, and has not been

heard on this motion, the Court may not impose sanctions against it, notwithstanding the

demonstrable evidence that the errors in the first and second lists resulted most directly from the

apparent failure of Ignite’s former General Counsel to compile or oversee the compilation of an

accurate list. Whether that failure resulted from conduct properly characterized as bad faith,

negligence, or inadvertence cannot be determined on the record before the Court, which does not

include testimony from the former General Counsel herself, who assumed principal

responsibility for the production of both the first and the second lists. Of course, Rule 16

sanctions do not require a finding of bad faith; substantial delay resulting in a prolonged period

of non-compliance with a court order may be sufficient. Moreover, Rule 16 permits the Court to

assess attorneys’ fees and costs resulting from a sanctionable delay – an exercise that in this case




                                                    48
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 49 of 75



would have shifted the financial consequences of the delay more equitably to the party most

responsible had Ignite been found to have violated Rule 16.

                Instead, the sole questions remaining before the Court relate to the absent

defendants’ attorneys’ responsibility for the non-compliance: namely, (1) whether the Fisher

Parties bear any responsibility for ensuring their client’s compliance with the Notice Order; (2) if

so, whether they have adequately discharged their responsibility; (3) if they have not, whether

that shortcoming amounts to sanctionable conduct; and, (4) if sanctions are appropriate, whether

the Fisher Parties should be held responsible for all, some, or none of the attorneys’ fees and

costs incurred by plaintiffs in connection with their efforts to obtain an accurate class list. As to

the last issue, the record plainly reveals that all of the parties still involved in the sanctions

motion at this stage – plaintiffs’ counsel, the Fisher Parties, the Epstein Firm, and the Court –

have expended substantial resources on the endeavor to ensure production of an accurate class

list and the motions arising therefrom. While plaintiffs’ counsel emphasize that their pursuit of

class list-related issues has cost hundreds of thousands of dollars, the Fisher Parties respond that

they have incurred similar fees and costs that remain unpaid by their bankrupt client.

                With respect to the Fisher Parties’ involvement in Ignite’s efforts to ensure

production of an accurate class list, the record before the Court demonstrates the following.

They did not begin representation of Ignite and the individual defendants until April 2015, after

the first list had been produced. Although questions about the size of the list had already been

raised when they began their representation, they had not had any involvement in or

responsibility for the production of the first list. Although the size of the first list was

substantially larger than Ignite’s original counsel had expected, the existence of the errors was

not confirmed until the notices were sent to the putative class members on June 1, 2015, and


                                                   49
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 50 of 75



plaintiffs’ counsel began to be contacted by individuals who had received the notice but were not

members of the class. It was at this time that Ignite discovered that the error had been caused by

the inadvertent inclusion of the master human resources list.

               Before Osipoff submitted her Declaration, the record contained no information

about any participation or oversight by the Fisher Parties in the production of the July 2015 list.

Indeed, the Court informed counsel for the Fisher Parties at the June 6, 2018 oral argument of its

belief that the record gave rise to the reasonable inference that the Fisher Parties had no

involvement in the second list and questioned whether that inference conflicted with counsel’s

Rule 16 obligations. Osipoff offered her Declaration and testimony in an effort to satisfy those

articulated concerns. Prior representations aside (they are addressed infra), Osipoff’s testimony

credibly established that the Fisher Parties did not ignore the court-imposed obligation to

produce a class list and sit by idly while an obviously incompetent client foundered in its efforts

to satisfy the Notice Order. Cf. Aviva Sports, Inc. v. Fingerhut Direct Mktg., Inc., 2013 WL

3833065 at *4 (attorney’s knowledge of client’s prior non-compliance should have placed

attorney on notice and “it was unreasonable for [the attorney] to rely on any further assurances

from [his client] that the deficiencies would be corrected”). Rather, Osipoff affirms, when the

Fisher Parties learned in early June 2015 that the class list was grossly over-inclusive, she spent

over twenty-seven hours investigating the cause of the errors, including speaking with Ignite’s

General Counsel. When the cause of the error was discovered – the inclusion of the master

human resources list in two of the individual store level class files – Osipoff deferred to her

client to correct it. Osipoff’s deference under these circumstances – the cause of the error had

been discovered; although its effect had been substantial, the nature of the error itself had been

simple; the cause of the error had apparently explained the unexpectedly large class size; and, the


                                                 50
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 51 of 75



client’s ability to correct the list by removing the master human resources list had been assured

and seemed sound – was reasonable.

                Significantly, Osipoff did not take a completely hands-off approach once the

cause of the problem was identified. Rather, as her testimony makes clear, when she received

the purportedly corrected list from her client on July 4, 2015, she spent the next two weeks

attempting to ensure that it was accurate. Specifically, as outlined above, she worked with a

paralegal in her firm to run various reports and queries to verify its accuracy. When errors were

discovered, Osipoff’s paralegal or Ignite’s General Counsel made the appropriate modifications

to the list to correct the errors. None of the errors appeared substantial enough to doubt the

integrity of the compilation process. On July 17, 2015, after forty-four hours of work with the

July 4, 2015 list, Osipoff produced the July 17, 2015 second class list.

                Judged under the unusual circumstances confronting the Fisher Parties when they

entered the case, their conduct in (1) assisting in investigating the cause of the error in a class list

in which they had no involvement, (2) deferring to General Counsel to correct the list once the

cause of the error had been identified, and (3) working to verify the accuracy of the list before

production does not violate their obligations under Rule 16. Nor does it amount to bad faith

justifying sanctions under any other authorities relied upon by plaintiffs. See Bratka v.

Anheuser-Busch Co., 164 F.R.D. at 461 (“[t]he court recognizes that corporate defendants with

in-house legal departments often attempt to mitigate the cost of litigation, . . . by using in-house

counsel to assist trial counsel[;] [w]hile there is nothing inherently wrong with this, it is clear that

in order to avoid the kind of problems which occurred in the instant case, trial counsel must

exercise some degree of oversight to ensure that their client’s employees are acting competently,

diligently and ethically in order to fulfill their responsibility to the [c]ourt”).


                                                   51
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 52 of 75



               Osipoff’s Declaration also provides information previously missing from the

record about her subsequent work to investigate the accuracy of the July 2015 list after plaintiffs’

counsel raised questions about it on March 14, 2016, eight months after it had been produced and

corrected notices had issued. Specifically, her Declaration explains that she “personally led” the

efforts to investigate those concerns. (Docket # 560 at ¶ 11). By the time of the renewed

concerns about the accuracy of the class list, Martin had left Ignite. Because Martin was no

longer accessible to Ignite, Osipoff worked with Oguchi, Ignite’s Corporate Counsel, and Amy

English, Ignite’s Payroll Manager, and two paralegals at Osipoff’s firm to investigate potential

errors in the July 2015 list. Osipoff’s affidavit states that she communicated with Oguchi and

Ignite’s two outside payroll providers regularly and frequently over the next eight weeks. In

addition, she obtained payroll data from those vendors on several occasions and reviewed it as

part of her investigation into the possible errors. All told, Osipoff’s Declaration identifies

numerous communications with her client and the payroll providers on nineteen dates between

March 14, 2016 and May 17, 2016, the date on which the parties appeared for oral argument on

plaintiffs’ motion relating to the accuracy of the second list and during which the Court

scheduled the June 6, 2016 hearing. According to Osipoff, she and her firm’s paralegals logged

255 hours during that period investigating potential errors on the July 2015 list. Despite those

intensive efforts, the investigation was still ongoing at the time of the May 17 appearance before

the Court, and defendants had still not determined how many individuals were inaccurately

included in and excluded from the list.

               The record demonstrates that shortly after the May 17 argument Ignite made the

decision to abandon the effort to correct the July 2015 list and undertake the preparation of an

entirely new, third list. Osipoff assumed personal responsibility for doing so. Although the time


                                                 52
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 53 of 75



that it took to produce the new list – approximately ten weeks from the decision – was longer

than counsel had estimated and far longer than the Court or plaintiffs had hoped, Moore’s

subsequent deposition testimony explained why the process was as lengthy and complicated as it

was. The need to produce a reliable list was paramount, and Osipoff’s Declaration and Moore’s

testimony demonstrate that Osipoff’s efforts to do so were diligent, appropriate and competent.

Significantly, the list has not been determined to suffer from any inaccuracies.

               The length of the delay in producing an accurate class list, measured in any

number of ways – from the time it was ordered (18 months), from the time questions were raised

about the first list (17 months), from the time questions were raised about the second list (5

months) – would likely warrant Rule 16 sanctions against Ignite, were it before the Court. But it

is not. The record before the Court, slow as it was to be fully developed and the facts fully

revealed, satisfies this Court that Ignite’s counsel acted with sufficient diligence to attempt to

ensure that an accurate list would be produced in compliance with the Notice Order. I thus

recommend that sanctions not be imposed against the Fisher Parties on the grounds that their

conduct violated their obligations with respect to the Notice Order.

       C.      The May 17, 2016 Order

               Plaintiffs also seek an order imposing sanctions on the Fisher Parties based upon

the failure to produce a witness for the scheduled June 6, 2016 hearing. As described above, at

the conclusion of oral argument on May 17, 2016, on plaintiffs’ motion to compel a corrected

class list, the Court ordered defendants to produce a company witness to testify at an evidentiary

hearing on June 6, 2016. The Court delineated the scope of the testimony to cover the

preparation and correction of the July 2015 class list, specifically:

               [H]ow was the list put together[?] How many mistakes are there
               on the list? What caused the mistakes? How have those mistakes

                                                 53
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 54 of 75



               been rectified? Is the list now accurate? What is the degree of
               confidence . . . in that accuracy?

(Docket # 349 at 16). The Court’s decision to order an evidentiary hearing resulted from its

consternation over Ignite’s failure to have corrected the July 2015 list by the time of the

argument and the potentially significant, but still unknown, scope of the errors, and its frustration

with Gershengorn’s lack of information about the cause of the errors. Gershengorn represented

that his client Ignite was working hard to understand and correct the errors (id. at 14

(“defendants have been and continue to make a good-faith effort to obviously deal with [the

errors]”)), but he was unable to provide more information about that undertaking beyond the fact

that the errors seemed to have something to do with the fact that Ignite had two payroll

providers. At no time did Gershengorn or Osipoff, who accompanied Gershengorn at the

hearing, explain to the Court that the efforts to get to the bottom of the errors had been impeded

by the departure and inaccessibility of Ignite’s former General Counsel. The absence of that

information, coupled with Gershengorn’s representations of the efforts being undertaken by

Ignite to address the July 2015 class list issues, led the Court reasonably to believe that Ignite

had the capacity to produce a company witness to testify about the issues identified by the Court.

In the Court’s view, an evidentiary hearing, at which the Court could consider and explore

testimony from a company witness about the efforts to correct the July 2015 class list, would

better enable it to discharge its duty to ensure that accurate notice was provided to putative class

members so that they could decide whether to opt into the lawsuit. At no time before the May 17

argument concluded did the Fisher Parties even hint that there might be problems producing a

knowledgeable company witness.

               The first indication to the Court that the hearing might be derailed was

Gershengorn’s May 25, 2016 letter to this Court, sent more than a week after the hearing Order

                                                 54
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 55 of 75



issued. For the first time, Gershengorn informed the Court that “the only person with any

detailed knowledge of the July 2015 Revised Notice List is no longer with the company and thus

is not under Defendants’ control.” (Docket # 455-4).

                The Court held a telephone conference with counsel on June 1, 2016, to address

the hearing. Although the Court and the Fisher Parties have different recollections of whether

the Court ordered or the Fisher Parties agreed to produce Osipoff to testify at the hearing, there is

no dispute that as a result of the information provided to the Court about the absence of any

knowledgeable company witness, the focus of the June 6, 2016 hearing shifted to the new list.

The Court made clear that its objective at that stage was not to explore whether sanctions were

warranted relating to the inaccurate July 2015 class list (an issue that was deferred), but to

explore the process for preparing the third list in order to satisfy itself that a reliable list would

finally be produced. The Fisher Parties agreed to submit an affidavit from Osipoff in advance of

the hearing outlining the steps she was taking to prepare the list. The next day Osipoff submitted

her declaration, accompanied by a letter stating that she would “be prepared to testify at the June

6, 2016 hearing on the limited issue of the process being used to create the corrected class notice

list.” (Docket # 359-14 at 2).

                Given the submission of Osipoff’s declaration – and the implicit

acknowledgement from that Declaration that a description of the process would not invade or

waive privilege – and the letter affirming Osipoff’s intent to testify, the Fisher Parties’ appeal to

Judge Siragusa of this Court’s “order” to produce Osipoff was surprising, at best. Judge

Siragusa declined the relief sought in the absence of any docketed order. The next day

Gershengorn and Osipoff appeared for the scheduling hearing, stated that there was no witness

from Ignite prepared to testify, and declined to produce Osipoff in the absence of a court order,


                                                   55
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 56 of 75



which they affirmed they would immediately appeal. Rather than issue such an order, the result

of which would be more delay and frustration of the Court’s efforts to oversee the production of

an accurate class list, the Court consented to permit the parties to brief the appropriateness of

Osipoff’s testimony. As described supra, the Court subsequently determined that the most

effective manner to proceed to achieve its objectives was to conduct a court-supervised Rule

30(b)(6) deposition.

               Whether sanctions should be imposed on the Fisher Parties for the failure to

produce a witness for the June 6, 2016 hearing is a closer question than it might first appear. The

salient facts that inform this determination include the following:

               1. The Court’s May 17, 2016 Order directed Ignite to produce a
                  company witness to testify at the June 6, 2016 evidentiary
                  hearing.

               2. The scope of the June 6 hearing was the preparation of the July
                  2015 class list, the cause and scope of the errors in the list, the
                  process to correct it, and the degree of confidence that the
                  correction process was reliable.

               3. Based upon representations made by the Fisher Parties, the
                  scope of the evidentiary hearing shifted to the preparation of a
                  new class list by Osipoff.

               4. Osipoff was never ordered by the Court to testify at the June 6,
                  2016 hearing.

               5. No witness was produced at the June 6, 2016 hearing.

On these facts, this Court cannot find that the Fisher Parties disobeyed a court order. The May

17, 2016 Order required a company witness with meaningful knowledge of the compilation of

the July 2015 class list. I agree with the Fisher Parties that the record before the Court, which

includes Osipoff’s subsequent Declaration and testimony, demonstrates that the only Ignite

representative with that personal knowledge was its former General Counsel, who was no longer


                                                 56
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 57 of 75



with the company and not cooperating with it. Although plaintiffs’ counsel suggests that Oguchi

or Moore may have been able to testify, the record demonstrates otherwise. Had Ignite proffered

either of them, given their extremely limited, if any, knowledge in June 2016 about the

preparation of the July 2015 list, their testimony would likely have prompted another sanctions

motion. Rather, the reasonable response under the circumstances was to advise the Court that no

company witness with meaningful knowledge could be produced by Ignite, and the Fisher Parties

did that. Upon learning that information, the Court’s focus changed to the preparation of the

new, third list; the new focus, in turn, led to the dispute over whether the Court had ordered

Osipoff to testify. Of course, the Court’s recollection that it never ordered Osipoff to testify

nullifies any request to sanction the Fisher Parties for disobeying the order by not producing her.

               That said, counsel’s failure to advise the Court prior to the May 25 letter that

Ignite had no company witness who could satisfy its May 17, 2016 Order is troubling. Plaintiffs’

counsel contends that it strains credulity to believe that the Fisher Parties did not know by the

time of the May 17, 2016 hearing that Martin had compiled the July 2015 class list without

assistance from anyone at Ignite and was thus the only person who could satisfy the Order.

Certainly, the record contains facts that would appear to support that contention – namely,

Osipoff’s extensive involvement in “vetting” the July 2015 class list before its production and

her very extensive involvement from March through May 2016 in investigating the scope and

cause of the errors in that list. In any event, even if Osipoff and Gershengorn previously had not

known that Martin alone compiled the list, they should have known that fact by the time of the

May 17, 2016 court appearance. Osipoff’s efforts to uncover the errors in the list, which

commenced in mid-March 2016, should have led her to identify the persons at Ignite with

knowledge about its compilation; presumably, she would have quickly learned that the only such


                                                 57
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 58 of 75



person had left the company in March 2016. Moreover, once the Court scheduled the June 6,

2016 hearing and reiterated the urgency of obtaining testimony on the identified subjects,

Gershengorn and Osipoff should have acted with greater dispatch to learn and notify the Court

that no witness was available.

               Gershengorn and Osipoff’s conduct in addressing the May 17, 2016 Order, while

not amounting to disobedience, was sufficiently remiss to warrant an order requiring them to

reimburse plaintiffs’ counsel for their attorneys’ fees and costs incurred from May 17, 2016,

through June 6, 2016, to prepare for and attend the hearing. From May 17 through May 25, the

Court and plaintiffs’ counsel reasonably believed that Ignite would produce a company witness

to testify about the July 2015 class list and related issues identified by the Court. After the June

1 court conference on the letter, they reasonably believed that Osipoff would testify about her

efforts to prepare a third list, a belief confirmed by her letter the next day affirming her intent to

testify. Although defendants sought to obtain a ruling from Judge Siragusa that Osipoff should

be protected from testifying, that request was denied. In view of that denial, plaintiffs’ counsel

needed to be prepared that the hearing would proceed and she would testify. Under these

circumstances, reimbursement by Gershengorn and Osipoff of plaintiffs’ reasonable attorneys’

fees and costs between May 17 and June 6 to prepare for and attend the court-ordered June 6

evidentiary hearing is appropriate. See MHD-Rockland Inc. v. Aerospace Distribs. Inc., 102

F. Supp. 3d 734, 739-40 (D. Md. 2015) (imposing costs and fees pursuant to Rule 16(f) incurred

by defendant to prepare for settlement conference that plaintiff cancelled without reasonable

notice or substantial justification); Caraballo v. Homecomings Fin., 2013 WL 1499403, *5

(S.D.N.Y. 2013) (imposing costs and fees pursuant to Rule 16(f) incurred by plaintiffs to prepare

and attend settlement conference for which defendants were unprepared).


                                                  58
      Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 59 of 75



IV.     Representations to the Court

               Having evaluated counsel’s conduct in connection with the Notice Order and the

May 17, 2016 Order and determined that sanctions are not justified, I turn now to an evaluation

of their representations to this Court about that conduct.

        A.     Applicable Legal Standards

               The dispute whether the sanctions are appropriate against the Fisher Parties based

upon representations that they made and advocated to this Court is sharp, heavily-dependent

upon facts relating to events that occurred over a prolonged period of time, and calls upon the

Court to discharge the unenviable responsibility of determining whether to sanction attorneys.

Thirty years ago, Judge Dearie made the following observations about that responsibility, which

are as resonant today as they were three decades ago:

               The imposition of sanctions is a serious matter and should be
               approached with circumspection. An attorney’s name and
               reputation are his [or her] stock in trade and thus any unfair or
               hasty sullying of that name strikes at the sanctioned attorney’s
               livelihood. These considerations suggest that, wherever possible,
               doubts should be resolved in counsel’s favor. The Court has taken
               considerable time to review the full record of the proceedings, the
               papers, and the transcript[s] of the oral argument [and the
               evidentiary hearing]. The passage of time may have restored some
               welcomed objectivity to the Court’s analysis of the issues
               presented, leaving the Court nevertheless committed to the
               regrettable conclusion that . . . sanctions must be imposed.

Veliz v. Crown Lift Trucks, 714 F. Supp. 49, 56 (E.D.N.Y. 1989) (internal quotations and

citations omitted). With those considerations in mind, this Court turns to the sources of authority

for the sanctions sought.

               It is well-settled that a court has authority to impose sanctions on attorneys

pursuant to its inherent authority. United States v. Seltzer, 227 F.3d 36, 41 (2d Cir. 2000).

Where the attorney’s conduct at issue involves actions “not undertaken for the client’s benefit,” a

                                                 59
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 60 of 75



finding of bad faith is not required for the court to exercise its inherent power to sanction. Id. at

42. By contrast, where the challenged conduct involves conduct “inherent to client

representation,” an explicit finding of bad faith is a prerequisite for the imposition of sanctions.

Id. The reason for the requirement is “to strike a balance between the vigorous pursuit of

litigation and the right to be free of litigation that is undertaken ‘in bad faith, vexatiously,

wantonly, or for oppressive reasons.’” Id. at 40 (quoting Oliveri v. Thompson, 803 F.2d 1265,

1272 (2d Cir. 1986), cert. denied, 480 U.S. 918 (1987)). “Bad faith may be found, not only in

the actions that led to the lawsuit, but also in the conduct of the litigation.” Hall v. Cole, 412

U.S. 1, 15 (1973). An award of sanctions under a court’s inherent powers must be supported by

“both ‘clear evidence that the challenged actions are entirely without color, and are taken for

reasons of harassment or delay or for other improper purposes, and a high degree of specificity in

the [court’s] factual findings.’” Carling v. Peters, 2013 WL 865842, *9 (S.D.N.Y. 2013)

(quoting Revson v. Cinque & Cinque, P.C., 221 F.3d 71, 78 (2d Cir. 2000)) (internal quotation,

emphasis, and brackets omitted). Under the inherent power of the court, “sanctions are

appropriate where an individual has made a false statement to the court and has done so in bad

faith.” SEC v. Smith, 710 F.3d 87, 97 (2d Cir. 2013).

                As with sanctions imposed pursuant to its inherent authority, sanctions imposed

under 28 U.S.C. § 1927 may be imposed on attorneys admitted to practice before the Court upon

a clear showing of bad faith. Oliveri v. Thompson, 803 F.2d at 1273 (citing Kamen v. AT&T Co.,

791 F.2d 1006, 1010 (2d Cir. 1986)). Section 1927 provides that “[a]ny attorney . . . who so

multiplies the proceedings in any case unreasonably and vexatiously may be required by the

court to satisfy personally the excess costs, expenses, and attorneys’ fees reasonably incurred

because of such conduct.” 28 U.S.C. § 1927. “Sanctionable behavior under [Section] 1927


                                                   60
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 61 of 75



includes bringing claims for an improper purpose, pursuing abusive litigation practices, and

‘continually engaging in obfuscation of the issues.’” Alexander Interactive, Inc. v. Adorama,

Inc., 2014 WL 12776440, *13 (S.D.N.Y. 2014) (quoting Keller v. Mobil Corp., 55 F.3d 94, 99

(2d Cir. 1995)). “Further, the presentation of factual misstatements in support of [or in

opposition to] a motion can support an award of sanctions under [Section] 1927.” Ceglia v.

Zuckerberg, 2012 WL 12995636, *15 (W.D.N.Y. 2012) (citing Johnson v. Univ. of Rochester

Med. Ctr., 715 F. Supp. 2d 427, 429-30 (W.D.N.Y. 2010), aff’d, 642 F.3d 121 (2d Cir. 2011)).

               Bad faith in the context of sanctions against an attorney under either Section 1927

or a court’s inherent authority refers to actions “so completely without merit as to require the

conclusion that they must have been undertaken for some improper purpose such as delay.”

Oliveri, 803 F.2d at 1273. The focus of the court under either exercise is “the purpose rather

than the effect of the sanctioned attorney’s activities.” Enmon v. Prospect Capital Corp., 675

F.3d 138, 145 (2d Cir. 2012). See also Rankin v. City of Niagara Falls, 293 F.R.D. 375, 383

(W.D.N.Y. 2013), aff’d, 569 F. App’x 25 (2d Cir. 2014). The Second Circuit has observed:

               [T]he only meaningful difference between an award made under
               [Section] 1927 and one made pursuant to the court’s inherent
               power is . . . that awards under [Section] 1927 are made only
               against attorneys . . . authorized to practice before the courts while
               an award made under the court’s inherent power may be made
               against an attorney, a party, or both.

Oliveri, 803 F.2d at 1273. Sanctions imposed under either the Court’s inherent authority or

under Section 1927 may include an award of attorneys’ fees. Id. Further, appropriate sanctions

pursuant to the Court’s inherent sanctions power may “include a fine payable to the Clerk of the

Court,” Xu v. UMI Sushi, Inc., 2016 WL 3523736, *4 (S.D.N.Y. 2016), in order to acknowledge

“[d]ue regard for the need to vindicate the public interest in the sound administration of justice,”

Miltope Corp. v. Hartford Cas. Ins. Co., 163 F.R.D. 191, 195 (S.D.N.Y. 1995); see also Cognex

                                                 61
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 62 of 75



Corp. v. Microscan Sys., Inc., 990 F. Supp. 2d 408, 421 (S.D.N.Y. 2013) (imposing a fine

payable to Clerk of the Court in order “to provide an adequate deterrent to such conduct in the

future”). The purpose of such fines is not only to punish bad faith conduct, but also to serve as a

deterrent to others who might otherwise be tempted to engage in such behavior. Miltope Corp. v.

Hartford Cas. Ins. Co., 163 F.R.D. at 194.

               Under Rule 11 of the Federal Rules of Civil Procedure, sanctions may be imposed

on an attorney for, among other things, “misrepresenting facts.” Muhammad v. Walmart Stores

East, L.P., 732 F.3d 104, 108 (2d Cir. 2013). If sanctions are sought pursuant to a motion filed

by opposing counsel, counsel may be sanctioned for conduct that was “objectively

unreasonable.” Id. If, on the other hand, a court is considering issuing sanctions sua sponte

under Rule 11, they may be imposed “only upon a finding of subjective bad faith.” Id. Under

Rule 11(c)(3), sanctions are appropriate against an attorney who has made a false statement to

the court and has “done so in bad faith.” SEC v. Smith, 710 F.3d at 97. See also Williamson v.

Recovery Ltd. P’ship, 542 F.3d 43, 51 (2d Cir. 2008) (sua sponte sanctions may be imposed for

“making false, misleading, improper, or frivolous representations to the court”), cert. denied, 555

U.S. 1102 (2009). Filing a misleading motion for the purpose of influencing a court’s decision

on a motion constitutes bad faith. Housatonic Habitat for Humanity, Inc. v. Gen. Real Estate

Holdings, LCC, 2015 WL 3581242, *3-5 (D. Conn. 2015) (“the mere fact that [a party] might

have a proper basis for taking [a] position does not make it any less improper to file a misleading

motion, rather than a forthcoming motion, in pursuit of that position”); Kleehammer v. Monroe

Cty., 2013 WL 1182968, *12 (W.D.N.Y. 2013) (imposing sanctions sua sponte where the

attorney “knew the representations were false and she submitted them with a motive to mislead

the [c]ourt, so as to gain an advantage in the litigation by avoiding summary judgment”). In


                                                62
     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 63 of 75



making an assessment of bad faith, a court should be mindful that “Rule 11 neither penalizes

overstatement nor authorizes an overly literal reading of each factual statement.” Kiobel v.

Millson, 592 F.3d at 83 (internal quotation omitted).

                  Where, as in this case, Rule 11 sanctions are not sought by motion of an opposing

party but are being considered by the Court sua sponte, the scope of applicable sanctions is

circumscribed. Specifically, sanctions may include “nonmonetary directives” and “an order to

pay a penalty into court,” but may not include “an order directing payment . . . of the reasonable

attorney’s fees and other expenses directly resulting from the violation.” Fed. R. Civ. P.

11(c)(4). The rule further proscribes the imposition of any monetary sanction by the court:

                  on its own [initiative], unless it issued the show-cause order under
                  Rule 11(c)(3) before voluntary dismissal or settlement of the
                  claims made by or against the party that is, or whose attorneys are,
                  to be sanctioned.

Fed. R. Civ. P. 11(c)(5)(B).24 The Advisory Committee Notes make clear that the purpose

behind the proscription is to ensure that “[p]arties settling a case . . . not be subsequently faced

with an unexpected order from the court leading to monetary sanctions that might have affected

their willingness to settle or voluntarily dismiss a case.” Fed. R. Civ. P. 11(c) advisory

committee’s note to 1993 amendment.

                  In this case, a monetary sanctions award against counsel certainly would not

offend the purpose of the Rule 11(c)(5)(B) proscription. There is no dispute that the sanctions

motion was filed before the defendants were dismissed from the action, that the motion was

directed originally at their conduct as well as their clients’, and that they knew the motion would

be pursued as to them following their clients’ dismissal. They explicitly agreed in the Stipulation


         24
             Pursuant to Rule 11(c)(3), this Court issued a show cause order to the Fisher Parties to put them on
notice that the Court was considering Rule 11 sanctions and to provide them an opportunity to respond. (Docket
## 574, 580).
                                                         63
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 64 of 75



of Dismissal to the Court’s continuing jurisdiction over the motion, as well as its jurisdiction

over “any additional motion(s) relating to or arising therefrom,” to consider imposing any

sanctions in the Court’s “discretion, including attorneys’ fees and costs.” (Docket # 558). The

Fisher Parties may not now fairly complain that the possibility that they could be sanctioned for

representations made in the course of opposing the sanctions motion – representations that were

made before the remaining defendants were dismissed from the action – was “unexpected.” See

also Bell v. Vacuforce, LLC, 908 F.3d 1075, 1081 (7th Cir. 2018) (“[w]e see no obvious reason

why Rule 11 should be interpreted to allow attorneys to file frivolous and abusive pleadings after

a judgment without the threat of court-initiated monetary sanctions”). That said, in view of the

language of Rule 11(c)(5)(B) and the complex issues it raises in the context of this case, the

Court will refrain from evaluating counsel’s conduct under Rule 11 and assess it instead under

the Court’s inherent authority and Section 1927.

       B.      Analysis

               As this Court’s consistent observations since the submission of the Osipoff

Declaration underscore, the Court has been very troubled by fundamental inconsistencies it

perceives between the factual allegations in the Metzger Declaration, on the one hand, and the

factual assertions in the Osipoff Declaration and her later testimony at the evidentiary hearing,

on the other. The Metzger Declaration was submitted for the purpose of supporting the Fisher

Parties’ contention that sanctions against them were not warranted. Significantly, the

Declaration largely recounts events that occurred before Metzger became Ignite’s General

Counsel and thus is not based on his “firsthand” knowledge; as the Declaration itself and his

subsequent testimony make clear, his factual assertions are based upon conversations with others

at the company, review of documents, and communications with Osipoff and Gershengorn. The


                                                 64
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 65 of 75



hearing testimony establishes that Gershengorn and Osipoff asked him to submit a Declaration

and provided him with some of the information that he relied upon in making his assertions, and

that Fisher Phillips attorneys, including Osipoff, drafted the Declaration which he reviewed,

made some changes to, and ultimately signed. Osipoff testified under oath that she reviewed it

before it was submitted in opposition to plaintiffs’ motion. Further, Gershengorn submitted it to

this Court by letter dated December 19, 2017.

               The factual assertions in Metzger’s Declaration concerning the Fisher Parties’

involvement in the conduct for which plaintiffs seek sanctions are clear and direct. They consist

of the following:

               The errors on the July 2015 Class Notice List were solely the fault
               of Ignite. The repeated failure of Ignite to produce an accurate
               class Notice List was solely the fault of Ignite. Ignite fully
               intended to comply with the Court’s [Notice Order.] However,
               Ignite made a number of unintended mistakes in the preparation of
               the class Notice List which unfortunately resulted in the production
               of inaccurate class Notice Lists.

                                            *    *   *

               Whether or not the Court ordered Ms. Osipoff to testify [at the
               June 6, 2016 hearing,] Ignite ultimately did not believe it was
               appropriate for Ms. Osipoff to testify about the efforts to correct
               the July 2015 Class Notice List – and Ms. Osipoff had no
               knowledge about the creation of the July 2015 Class Notice List.

                                            *    *   *

               The class Notice List was an issue solely undertaken by Ignite.

(Docket # 546-1 at Ex. A at ¶¶ 20-22).

               The purpose for which those assertions were submitted is equally clear and direct:

to persuade the Court that the Fisher Parties should not be sanctioned because they were not

involved in the preparation of the first two lists; they had no knowledge about the preparation of


                                                65
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 66 of 75



the list; and, the errors on the list were solely the fault of Ignite and not them. (Docket # 546).

At the hearing, Metzger even went so far as to acknowledge that the Fisher Parties would likely

have been relieved as counsel had he believed that they were responsible for the errors.

               Indeed, the Metzger Declaration describes the process of preparation to

production of the July 2015 list by omitting any mention of Osipoff’s work:

               Ignite then endeavored to correct the [March 2015] Notice List as
               quickly as possible, a Task undertaken by General Counsel Martin
               personally. Though Ignite’s counsel was aware that General
               Counsel Martin was spearheading the effort to correct the Notice
               List, unbeknownst to its counsel, General Counsel Martin did so
               individually, without assistance from anyone else at Ignite.

               Ignite provided its counsel with what Ignite believed to be a
               corrected class list of 32,962 putative class members (the “July
               2015 Class Notice List”), which Ignite’s counsel then provided to
               Plaintiffs’ counsel on July 17, 2015.

(Docket # 546-1 at Ex. A at ¶¶ 11-12). The reasonable inference from those paragraphs –

whether read alone or in the context of the rest of the Declaration – is that General Counsel

Martin prepared the list, turned it over to Osipoff, who produced it to plaintiffs’ counsel on

behalf of her clients. Indeed, the reasonableness of that inference is underscored by Metzger’s

hearing testimony that he understood that “whatever list Martin came up with would then be

provided to plaintiffs’ counsel” without any involvement by Osipoff or other attorneys in the

“creation or production” of the list. (Docket # 575 at 32, 38-39). As the record now shows,

however, Osipoff and her team received the list from Martin on July 4, 2015, worked with it for

forty-four hours over two weeks after receiving it, ran data programs and queries to verify its

accuracy, discovered errors, made changes, reviewed a second version, checked it, made changes

to it, and only then produced it to plaintiffs’ counsel.




                                                  66
     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 67 of 75



                  Moreover, as demonstrated in significant detail above, the Fisher Parties’

opposition memorandum is replete with references to Metzger’s Declaration. Unquestionably, it

is the factual linchpin of their legal opposition to sanctions – that no factual basis exists to

sanction them because they were uninvolved in the preparation of the second class list and

indeed had no knowledge about it but “only had knowledge of efforts to create a new[,] [third]

list from scratch.” (Docket # 546 at 19). In their memorandum, which Osipoff testified she was

involved in drafting and reviewing, they repeat virtually verbatim the assertion in the Metzger

Declaration that Martin corrected the list without assistance from anyone at Ignite, provided the

Fisher Parties with a corrected list (the “July 2015 Class List”), which the Fisher Parties “then

provided to [p]laintiffs’ counsel on July 17, 2015.” (Id. at 4-5). They even define the list that

Martin gave Osipoff as the “July 2015 Class List.” (Id.). They again omit mention of any of the

forty-four hours of work done by Osipoff between receipt of the list from Martin (on July 4) and

production of the list to plaintiffs’ counsel (on July 17).25

                  If there were any doubt about the reasonable meaning and import of Metzger’s

Declaration, this Court’s observations to counsel during the June 6, 2018 oral argument on the

motion put those to rest. The Court clearly articulated its understanding from the Metzger

Declaration. Citing the Metzger Declaration itself, the Court informed counsel that it reasonably

inferred that the Fisher Parties had not been involved with the July 2015 class list and questioned

whether that evident lack of involvement following the substantial error in the first list violated



         25
             Any suggestion that considerations of attorney-client privilege informed or excused counsel’s
representations is belied by the record and legally unsound. First, the submission of Osipoff’s earlier Declaration in
May 2016 reflects counsel’s apparent understanding that assertions regarding the steps taken to prepare the list, as
opposed to the content of communications with Ignite about those steps, do not invade or waive the privilege. So
too does her submission two years later of her second Declaration describing what she did and whom she spoke to
about the second class list, but not disclosing the content of the communications. In any event, privilege
considerations can never excuse concealing from the Court the fact that counsel had involvement in the process,
particularly where the very issue before the Court is whether counsel’s conduct warrants sanctions.
                                                          67
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 68 of 75



counsel’s duty of diligence. In response to that concern – the possibility that sanctions could be

imposed because the Metzger Declaration succeeded in proving its point so well – Osipoff

submitted her Declaration.

               The facts that were revealed for the first time in Osipoff’s Declaration and

subsequently reaffirmed and elaborated upon in her testimony demonstrate that many of the core

assertions in Metzger’s Declaration and in the Memorandum of Law which relies upon it are

simply inaccurate. The assertion that no one at Fisher Phillips was involved in the preparation of

the July list is false. Osipoff’s Declaration and testimony unequivocally demonstrate that she

conferred with and discussed questions put to her by Martin during the period that Martin was

compiling the list – a level of involvement that Osipoff herself characterized in her Declaration

as “oversight and support to Ms. Martin on various issues that arose during the preparation” of

the list. (Docket # 560 at ¶¶ 6, 10 (“Ogletree logged approximately forty-four (44) hours for

time spent overseeing the creation of the July 17, 2015 Class List and vetting the accuracy of that

list”)). Osipoff received, reviewed, ran queries to verify, and directed changes to the list Martin

gave her on July 4; she received a second version of the list from Martin on July 14 reflecting the

changes that she and Martin had made; she repeated the process for this second version – ran

queries and made changes; she produced to plaintiffs’ counsel the final list on July 17, 2015.

               Any notion that the nature and degree of Osipoff’s work on the list can be

dismissed as something other than involvement in the preparation or creation of the list is

preposterous. The July class list that she produced on behalf of her clients differed from the list

she had received two weeks earlier from General Counsel Martin. Whether those differences

resulted from work she characterized as “vetting” is immaterial. The work that Osipoff




                                                 68
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 69 of 75



performed, however characterized, changed the list that she had received into the final one that

was produced.

                The Fisher Parties’ assertion that Osipoff had no knowledge about the creation of

the list is belied by the record and offends common sense. The record plainly demonstrates that

Osipoff had knowledge about how the list was prepared. Even under her own definition – the

contention that “vetting” (meaning review for accuracy and modification to correct mistakes

discovered) somehow does not constitute involvement in the process – Osipoff clearly had

knowledge of the compilation, creation, and preparation of the list. As her testimony affirms,

during Martin’s compilation process, Osipoff communicated with Martin to address questions

about the list that Martin raised. To contend that those communications do not amount to

knowledge is simply absurd.

                This Court’s careful review of the record and assessment of the evidence leads to

the conclusion that the representations made in Metzger’s Declaration and in the Fisher Parties’

memorandum of law submitted in opposition to the sanctions motion were knowing

misrepresentations designed to mislead the Court in evaluating the conduct at issue in the

sanctions motion, for which Osipoff and Gershengorn bear responsibility and should be

sanctioned. Metzger’s Declaration was solicited by Gershengorn and Osipoff, drafted by the

Fisher Phillips attorneys, including Osipoff, and first submitted to the Court by Gershengorn

(prior to counsel’s entry of a notice of appearance for the Fisher Parties). (See Docket # 517).

Metzger’s testimony reveals that he learned the factual assertions in his Declaration from others,

including Osipoff and Gershengorn. Although the record does not establish that he knew those

assertions were false, it clearly and convincingly demonstrates that Osipoff and Gershengorn

knew the assertions in the Declaration about their lack of involvement with and knowledge about


                                                69
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 70 of 75



the preparation of the July 2015 class list were untrue. Because their knowledge of the falsity of

those assertions derived from their own actions during the period April through July 2015,

primarily July 4 through July 17, there is no doubt that they knew Metzger’s Declaration

contained misrepresentations at the time it was signed, when Gershengorn first submitted it to

this Court on December 19, 2017, and when it was resubmitted on their behalf in March 2018

and again in May 2018.

               Notwithstanding that neither Osipoff nor Gershengorn signed the Metzger

Declaration or the memorandum of law that relies so heavily upon it, they are responsible for

those misrepresentations. As stated above, they solicited the Declaration, Osipoff was involved

in drafting it and the memorandum which relied upon it, and Gershengorn first submitted it to the

Court. Moreover, they advocated those representations by relying upon them – sometimes

exclusively – to advance the arguments made in their opposition brief that the errors in the July

2015 list were solely the fault of Ignite and that no basis existed therefore to sanction them.

Gershengorn and Osipoff appeared with their attorney at oral argument and listened to their

counsel proffer Metzger’s Declaration as an accurate recitation of their non-involvement and as

justification for denial of plaintiffs’ motion. When the Court articulated that it understood the

Metzger Declaration to state that the Fisher Parties had had no involvement, they did not correct

the Court’s understanding of the facts.

               On this record, I find that Osipoff and Gershengorn not only knew the Metzger

Declaration contained false statements, but knowingly participated in presenting it to the Court

and advocating it for an improper purpose: to attempt to deflect the Court’s attention from their

conduct, to persuade the Court that their client was wholly responsible for the problems with the

July 2015 class list – which persisted from its production in July 2015 until the new list was


                                                 70
     Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 71 of 75



produced over a year later, and to convince the Court that they had engaged in no conduct that

even warranted examination, let alone sanctions.26 Facts pertaining to their degree of

involvement in and knowledge about the July 2015 class list were relevant and material to all the

bases on which plaintiffs sought sanctions: failure to timely comply with the Notice Order;

failure to produce a witness for the June 6, 2016 hearing; and, representations to the Court about

the accuracy of the lists. That this Court ultimately determined after a careful and searching

evaluation of all the record evidence that the Fisher Parties should not be sanctioned for

non-compliance with the Notice Order or the May 17, 2016 Order27 does not moot the question

of sanctions for misrepresentations about their conduct. As this opinion explicitly recognizes,

those other sanctions questions were close determinations and their outcomes hardly free from

doubt.

                  Moreover, if the Fisher Parties had convinced the Court based upon the Metzger

Declaration that they had had no involvement with the July 2015 list, the Court conceivably

could have denied the motion without further hearings. Considering that the Fisher Parties were

no longer being paid by their client, terminating the motion without further proceedings would

also have avoided the expenditure of additional financial resources to litigate the motion.

                  For these reasons, I find that Gershengorn and Osipoff made misrepresentations to

the Court in subjective bad faith for the improper purpose of attempting to influence the Court’s

decision on the sanctions motion in their favor. See Monroe v. Geo Grp., Inc., 2017 WL



         26
             Indeed, in his December 19, 2017 letter submitting the Metzger Declaration, Gershengorn even went so
far as to suggest that the Declaration “calls into question whether [p]laintiffs should be permitted to proceed with the
[sanctions] motion consistent with . . . their professional responsibilities.” (Docket # 581).
         27
            Although the Court does not find that the Fisher Parties should be sanctioned for non-compliance with
the May 17, 2016 Order, as discussed above, I do find that Gershengorn and Osipoff should bear the costs of their
unreasonable delay in informing the Court and opposing counsel that a witness would not testify at the June 6, 2016
hearing, necessitating plaintiffs’ counsel to prepare for and attend a hearing that did not occur.
                                                          71
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 72 of 75



3973942, *8 (S.D.N.Y. 2017) (“[m]aking a false statement with intent to mislead a court

certainly evinces subjective bad faith”) (internal quotations and brackets omitted). Had they

simply described their conduct accurately, the Court would have had a proper basis to evaluate

the sanctions motion and, as this decision now reveals, to find that they had adequately

discharged their obligations with respect to the two Orders central to the motion. That irony is

not lost on the Court, but neither does it excuse the seriousness of the attorney misconduct or

render their misrepresentations immaterial as a matter of law. “[A] concealment or

misrepresentation is material if it had a natural tendency to influence, or was capable of

influencing, the decision of the decisionmaking body to which it was addressed.” Kungys v.

United States, 485 U.S. 759, 770 (1988) (internal quotation omitted). The fact that Gershengorn

and Osipoff chose to submit and rely upon knowingly false statements about their conduct and

their knowledge led to further protracted proceedings, including an evidentiary hearing with two

witnesses, the Court’s subsequent issuance of an Order to Show Cause, review of lengthy

post-hearing submissions that raised various arguments for the first time, and the preparation of a

report and recommendation made more difficult by the conflict between the Metzger Declaration

and the Osipoff Declaration and testimony.

               The Court is mindful that the imposition of sanctions against attorneys is a serious

matter with serious consequences, which must be approached with restraint. Even with those

considerations in mind, the Court cannot disregard the conduct before it or the justification for

sanctions. Accordingly, the Court finds that sanctions should be awarded against Gershengorn

and Osipoff under Section 1927 and the Court’s inherent authority. The record before the Court

demonstrates no basis upon which Kaufman should be sanctioned and indeed he is not even

mentioned in plaintiffs’ post-hearing submission (beyond a footnote observing that plaintiffs


                                                72
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 73 of 75



seek sanctions against him). (See Docket # 576 at 2 n.1). Thus, I recommend that no sanctions

be imposed on him.

               As to Gershengorn and Osipoff, I recommend to the District Court that each be

ordered to pay $3,000 to the Clerk of the Court and to reimburse plaintiffs’ counsel for their

reasonable attorneys’ fees and costs in making this motion. Specifically, Gershengorn and

Osipoff should be ordered to reimburse those fees and costs associated with the filing and

briefing of the original motion (excluding the filings providing the further specificity ordered by

the Court that should have been included in their original filings and excluding the costs of

mediation), and the renewal of their motion after mediation, including briefing, oral argument,

the evidentiary hearing, and post-hearing submissions. Additionally, they should be ordered to

reimburse those fees and costs incurred from May 17 through June 6, 2016, to prepare for and

attend the court-ordered evidentiary hearing. Plaintiffs’ counsel shall submit an affidavit

attesting to those fees and costs with supporting documentation by no later than April 30, 2019.

Gershengorn and Osipoff may respond by no later than May 31, 2019.

               This Court finds that none of the other representations challenged by plaintiffs’

counsel regarding the accuracy of the lists warrants sanctions against any of the attorneys who

represented the defendants. I have reviewed the statements I understand to give rise to the

sanctions motion; none of the statements about the accuracy of the list purport to be guarantees

by counsel, but rather reflections of counsel’s belief at the time the statements were made that

the lists were accurate. The record does not include facts to demonstrate that counsel made such

statements knowing or believing they were false.

               The Court further finds that none of the other sanctions sought by plaintiffs are

warranted, and I recommend that they be denied.


                                                73
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 74 of 75



                                       CONCLUSION

              For the foregoing reasons, it is recommended that the District Court grant in part

and deny in part plaintiffs’ renewed motion for sanctions (Docket # 544).




                                                                s/Marian W. Payson
                                                             MARIAN W. PAYSON
                                                           United States Magistrate Judge

Dated: Rochester, New York
       March 29, 2019




                                               74
    Case 6:13-cv-06458-CJS-MWP Document 582 Filed 03/29/19 Page 75 of 75



Pursuant to 28 U.S.C. § 636(b)(1), it is hereby

       ORDERED, that this Report and Recommendation be filed with the Clerk of the Court.

        ANY OBJECTIONS to this Report and Recommendation must be filed with the Clerk
of this Court within fourteen (14) days after receipt of a copy of this Report and
Recommendation in accordance with the above statute, Fed. R. Civ. P. 72(b), 6(a) and 6(e) and
Local Rule 72.

        The district court will ordinarily refuse to consider on de novo review arguments, case
law and/or evidentiary material which could have been, but was not, presented to the magistrate
judge in the first instance. See, e.g., Paterson-Leitch Co., Inc. v. Mass. Mun. Wholesale Elec.
Co., 840 F.2d 985 (1st Cir. 1988).

       Failure to file objections within the specified time or to request an extension of such
time waives the right to appeal the District Court’s Order. Thomas v. Arn, 474 U.S. 140
(1985); Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989); Wesolek v.
Canadair Ltd., 838 F.2d 55 (2d Cir. 1988).

        The parties are reminded that, pursuant to Rule 72(b) of the Local Rules for the Western
District of New York, “[w]ritten objections . . . shall specifically identify the portions of the
proposed findings and recommendations to which objection is made and the basis for each
objection, and shall be supported by legal authority.” Failure to comply with the provisions of
Rule 72(b), or with the similar provisions of Rule 72(a) (concerning objections to a
Magistrate Judge’s Decision and Order), may result in the District Court’s refusal to
consider the objection.

        Let the Clerk send a copy of this Order and a copy of the Report and Recommendation to
the attorneys for the Plaintiff and the Defendant.

IT IS SO ORDERED.


                                                                 s/Marian W. Payson
                                                              MARIAN W. PAYSON
                                                            United States Magistrate Judge

Dated: Rochester, New York
       March 29, 2019




                                                  75
